                                        Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 1 of 62 Page ID #:6929



                                          1   WOODRUFF, SPRADLIN & SMART, APC
                                              DANIEL K. SPRADLIN – State Bar No. 82950
                                          2   dspradlin@wss-law.com
                                              JEANNE L. TOLLISON – State Bar No. 238970
                                          3   jtollison@wss-law.com
                                              555 Anton Boulevard, Suite 1200
                                          4   Costa Mesa, California 92626-7670
                                              Telephone: (714) 558-7000
                                          5   Facsimile: (714) 835-7787
                                          6   Attorneys for Defendants COUNTY OF ORANGE and MICHAEL
                                              HIGGINS
                                          7
                                          8                                 UNITED STATES DISTRICT COURT
                                          9                                CENTRAL DISTRICT OF CALIFORNIA
                                        10
                                        11    KIMBERLY J. ZION, individually and as          CASE NO: SACV14-01134 JVS (JDEx)
                                              successor in interest to CONNOR ZION,
                                        12                                                   BEFORE THE HONORABLE
                                                              Plaintiff,                     JAMES V. SELNA
WOODRUFF, SPRADLIN




                                        13
                     ATTORNEYS AT LAW




                                              v.                                             DEFENDANTS’ OPPOSITION TO
                        COSTA MESA
    & SMART




                                        14                                                   PLAINTIFF’S MOTION FOR
                                              COUNTY OF ORANGE, MICHAEL                      ATTORNEYS’ FEES AND NON-
                                        15    HIGGINS and DOES 1 through 10,                 TAXABLE COSTS;
                                              inclusive,                                     MEMORANDUM OF POINTS AND
                                        16                                                   AUTHORITIES; DECLARATIONS
                                                              Defendants.                    OF ROBERT L. KAUFMAN AND
                                        17                                                   JEANNE L. TOLLISON
                                        18                                                   HEARING DATES PENDING:
                                                                                             Type: Plaintiff’s Motion for Attorneys’
                                        19                                                         Fees and Non-Taxable Costs
                                                                                             Date: March 25, 2019
                                        20                                                   Time: 1:30 p.m.
                                                                                             Ctrm: 10C
                                        21
                                        22                Defendants COUNTY OF ORANGE and MICHAEL HIGGINS submit the
                                        23    following points and authorities, declarations of Robert L. Kaufman and Jeanne L.
                                        24    Tollison, and Exhibits in opposition to Plaintiff’s motion for attorney’s fees and non-
                                        25    taxable costs.
                                        26    ///
                                        27    ///
                                        28    ///
                                                                                         i
                                              1390614.1
                                        Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 2 of 62 Page ID #:6930



                                          1                                           TABLE OF CONTENTS
                                          2                                                                                                                  Page
                                          3   1.  INTRODUCTION ........................................................................................... 1
                                          4   2.  STATEMENT OF FACTS .............................................................................. 2
                                                  A.    Procedural Facts .................................................................................... 2
                                          5       B.    Summary of Claims and Prevailing Party ............................................. 5
                                          6       C.    Defense and Discovery Issues............................................................... 7
                                          7   3.  THE HADSELL STORMER & RENICK FEES OF APPROXIMATELY
                                                  $1.2 MILLION ARE NOT JUSTIFIED ......................................................... 9
                                          8       A.    Under Relevant Case Law, Because Plaintiff’s Success was
                                                        Minimal this Court Must Adjust the Fee Request Downwards ............ 9
                                          9       B.    Defendant Should Not Be Substituted as the Victim of Plaintiff’s
                                        10              First Counsel’s Alleged Malpractice................................................... 17
                                                  C.    The Hours are not Reasonable ............................................................ 17
                                        11        D.    The Rates are not Reasonable ............................................................. 18
                                        12        E.    The Number of Plaintiff’s Attorneys was Excessive .......................... 19
                                                  F.    Block Billing is Impermissible and Requires a Reduction ................. 20
WOODRUFF, SPRADLIN




                                        13
                     ATTORNEYS AT LAW




                                              4.  STEERING’S FEES SHOULD BE REDUCED .......................................... 20
                        COSTA MESA
    & SMART




                                        14    5.  DUNN’S FEES SHOULD BE DENIED IN THEIR ENTIRETY................ 20
                                        15    6.  MOST OF PLAINTIFF’S NON-STATUTORY COSTS SHOULD BE
                                                  DENIED OR, AT THE VERY LEAST, REDUCED ................................... 21
                                        16        A.    Word Processing is Overhead, No Detail is Provided, and is Not
                                        17              Recoverable ......................................................................................... 21
                                                  B.    The Request for Various Office Supplies Should not be Recovered.. 22
                                        18        C.    No Detail is Provided for Photocopying and it Should be Denied or
                                        19              Substantially Reduced ......................................................................... 22
                                                  D.    Parking and Mileage Should be Limited to Items with
                                        20              Documentation .................................................................................... 23
                                        21        E.    All Non-Statutory Costs Should be Reduced to Reflect the Limited
                                                        Success of Plaintiff .............................................................................. 24
                                        22    7.  CONCLUSION ............................................................................................. 24
                                        23    DECLARATION OF ROBERT L. KAUFMAN .................................................... 26
                                              DECLARATION OF JEANNE L. TOLLISON...................................................... 53
                                        24
                                        25
                                        26
                                        27
                                        28

                                                                                                        ii
                                              1390614.1
                                        Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 3 of 62 Page ID #:6931



                                          1                                        TABLE OF AUTHORITIES
                                          2                                                                                                                  Page
                                          3   FEDERAL CASES
                                          4   Aguilar v. ASARCO LLC, 773 F.3d 1050 (9th Cir. 2014) ............................................ 39
                                          5   Blum v. Stenson, 465 U.S. 886 (1984) .......................................................................... 18
                                          6   Bryant v. City of Chicago, 200 F.3d 1092 (7th Cir. 2000) ........................................... 24
                                          7   Carson v. Billings Police Department, 470 F.3d 889 (9th Cir. 2006).................... 34, 39
                                          8   Case v. Unified Sch. Dist. No. 233, 157 F.3d 1243 (10th Cir. 1998) ........................... 24
                                          9   City of Riverside v. Rivera, 477 U.S. 561 (1986) ............................................... 11, 12
                                        10    Coles v. City of Oakland, 2007 WL 39304 (January 4, 2007) ..................................... 33
                                        11    Cummings v. Connell, 316 F.3d 886 (9th Cir. 2003) ................................................... 24
                                        12    Dang v. Cross, 422 F.3d 800 (9th Cir. 2005)........................................................ 9, 10
WOODRUFF, SPRADLIN




                                        13    Democratic Party of Washington State v. Reed, 388 F.3d 1281 (9th Cir. 2004) ......... 19
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14    Guckenberger v. Boston Univ., 8 F.Supp.2d 91 (D. Mass 1998) ................................. 21
                                        15    Harris v. Marhoefer, 24 F.3d 16 (9th Cir. 1994).......................................................... 21
                                        16    Harvey v. Mohammed, 951 F.Supp.2d 47 (D.D.C. 2013) ...................................... 21, 23
                                        17    Hensley v. Eckhart, 461 U.S. 424 (1983) ........................................................... passim
                                        18    Laffey v. Northwest Airlines, 572 F.Supp. 354 (DDC 1983) .................................. 39, 43
                                        19    Lehr v. City of Sacramento, Case No. 2:07-CV-01565 MCE (GGH)
                                        20       (E.D. Cal. March 22, 2013) ................................................................................. 44, 45
                                        21    Lightbourne v. Printroom, Inc., 2015 WL 12732457, 9 (C.D. Cal. 2015)................... 20
                                        22    Lopez v. San Francisco Unified School Dist., 385 F.Supp.2d 981 (N.D. Cal. 2005) . 21
                                        23    McCown v. City of Fontana, 565 F.3d 1097 (9th Cir. 2009) ................. 10, 11, 12, 13
                                        24    McGinnis v. Kentucky Fried Chicken, 51 F.3d 805 (9th Cir. 1994) ....................... 11
                                        25    Mendez v. County of San Bernardino, 540 F.3d 1109 (9th Cir. 2009)......................... 39
                                        26    Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978)............................................. passim
                                        27    Morales v. City of San Rafael, 96 F.3d 359 (9th Cir. 1996) .................................... 12
                                        28    Newman v. City of Payette, 2016 WL 1611430 (D. Idaho 2016)................................. 21

                                                                                                       iii
                                              1390614.1
                                        Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 4 of 62 Page ID #:6932



                                          1                                           TABLE OF AUTHORITIES
                                          2                                                                                                                        Page
                                          3   Rickley v. Cty. of Los Angeles, No. CV 08-4918 SVW (AGR),
                                          4         2011 WL 13201909, at *4, n.5 (C.D. Cal. Dec. 14, 2011) ............................ 13, 16
                                          5   Save Our Cumberland Mountains v. Hodel, 857 F.2d 1516 (D.C. Cir. 1988) ............. 43
                                          6   Schwarz v. Sec’y of Health & Human Serv. 73 F.3d 895 (9th Cir. 1995) .................... 10
                                          7   Theme Promotions, Inc. v. News America Marketing FSI, Inc.,
                                          8         731 F.Supp.2d 937 (N.D. Cal. 2010) ........................................................................ 40
                                          9   Treveno v. Gates, 99 F.3d 911 (9th Cir. 1996) ............................................................. 33
                                        10    Watson v. County of Riverside, 300 F.3d 1092 (9th Cir. 2002).................................... 10
                                        11    Webb v. Sloan, 330 F.3d 1158 (9th Cir. 2003) ............................................................. 10
                                        12    Wilcox v. City of Reno, 42 F.3d 550 (9th Cir. 1994) ................................................ 12
WOODRUFF, SPRADLIN




                                        13    Young v. Wolfe, No. CV0703190RSWLAJWX, 2017 WL 3184167,
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14          at *8 (C.D. Cal. July 26, 2017) ........................................................................... 10, 13
                                        15    Zion v. County of Orange, 874 F.3d 1072 (9th Cir. 2017) ............................................. 4
                                        16    STATE CASES
                                        17    Bihun v. AT&T Information Systems, Inc., 13 Cal. App. 4th 976 (1993)..................... 31
                                        18    Christian Research Institute v. Almor, 165 Cal. App. 4th 1315 (2016) ....................... 20
                                        19    Lakin v. Watkins Associated Industries, 6 Cal. 4th 644 (1993).................................... 31
                                        20    Mountjoy v. Bank of America, 245 Cal. App. 4th 266 (2016) ................................ 44, 45
                                        21    Nemecek & Cole v. Horn, 208 Cal. App. 4th 641 (2012)............................................. 43
                                        22    PLCM Group, Inc. v. Drexler, 22 Cal. 4th 1084 (2000) .............................................. 31
                                        23    Syers Properties III, Inc. v. Rankin, 226 Cal. App. 4th 691 (2014) ............................. 43
                                        24    Welch v. Metropolitan Life Insurance Company,
                                        25          480 F.3d 942 (9th Cir. 2007)......................................................................... 20, 31, 46
                                        26    FEDERAL STATUTES
                                        27    42 U.S.C. section 1983 ................................................................................................... 3
                                        28    ///
                                                                                                          iv
                                              1390614.1
                                        Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 5 of 62 Page ID #:6933



                                          1                                          TABLE OF AUTHORITIES
                                          2                                                                                                                      Page
                                          3   STATE STATUTES
                                          4   Business & Professions Code section 6148(b) ............................................................. 46
                                          5   Civil Code section 52.1 ......................................................................................... 3, 7, 15
                                          6   Code of Civil Procedure section 377.30 ..................................................................... 3, 4
                                          7   Code of Civil Procedure section 377.60 ..................................................................... 3, 4
                                          8
                                          9
                                        10
                                        11
                                        12
WOODRUFF, SPRADLIN




                                        13
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28

                                                                                                          v
                                              1390614.1
                                        Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 6 of 62 Page ID #:6934



                                          1                       MEMORANDUM OF POINTS AND AUTHORITIES
                                          2   1.          INTRODUCTION
                                          3               To justify an award of exorbitant attorney’s fees, Plaintiff recasts what this case
                                          4   was about and what the jury determined, painting a grossly inflated and misleading
                                          5   picture of her success. In fact, the jury’s verdict was strictly circumscribed and
                                          6   Plaintiff’s success extremely limited.
                                          7               Plaintiff sought over $25 million in compensatory and punitive damages based
                                          8   on the core theory that Higgins’s use of unreasonable force caused Connor Zion’s
                                          9   death. This case always was about seeking damages for Zion’s death and
                                        10    compensating Plaintiff for the loss of her son, not his pain and suffering. The vast
                                        11    majority of time spent litigating this case by Plaintiff’s attorneys, Hadsell, Stormer,
                                        12    and Reznick, was developing facts for their theory on cause of death. The case went to
WOODRUFF, SPRADLIN




                                        13    trial on the claim that a constitutional violation caused Zion’s death:
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14                “At the end of the trial, we’re going to ask you to hold the defendant,
                                        15                Michael Higgins, responsible for killing Connor Zion and for a verdict on
                                        16                behalf of the plaintiff against the deputy who killed Connor.” (Pánuco
                                        17                opening statement, Reporter’s Transcript 1/9/19, 35:1-5, Ex. C.)
                                        18                “We can’t bring Connor Zion back, but you will be able to compensate
                                        19                the loss of Ms. Zion with a verdict in her favor.” (Id. at 35:18-20, Ex. C.)
                                        20                But, Plaintiff lost this claim. Specifically, the jury found that Higgins’s
                                        21    conduct did not cause Zion’s death. (Plaintiff’s Judgment After Jury Trial, Dkt. 303,
                                        22    3:4-6.)
                                        23                Indeed, it was Defendants who overwhelmingly prevailed in this litigation:
                                        24                   • Plaintiff Kimberly Zion, as an individual, prevailed on no claims.
                                        25                   • Plaintiff Kimberly Zion, as successor in interest, prevailed on one claim
                                        26                      for excessive force, with the jury awarding $360,000 for Connor Zion’s
                                        27                      pain and suffering.
                                        28                   • Defendants prevailed on the jury finding that excessive force did not lead
                                                                                               1
                                              1390614.1
                                        Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 7 of 62 Page ID #:6935



                                          1                       to Zion’s death; conversely, the force that was used that did cause Zion’s
                                          2                       death was reasonable.
                                          3                    • Defendants prevailed on the jury finding that Defendant Higgins did not
                                          4                       act with malice, oppression, or engage in despicable connect.
                                          5                    • Defendants prevailed on punitive damages.
                                          6                    • Defendants prevailed on summary judgment, affirmed on appeal, on
                                          7                       Plaintiff’s claims for Monell violations.
                                          8                    • Defendants prevailed on summary judgment, affirmed on appeal, on
                                          9                       portions of the Plaintiff’s excessive force claims.
                                        10                     • Defendants prevailed on Plaintiff’s remaining Federal claims for
                                        11                        constitutional violations under the Fourth and Fourteenth Amendments.
                                        12                     • Defendants prevailed on Plaintiff’s state civil rights claim under the Bane
WOODRUFF, SPRADLIN




                                        13                        Act.
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14                     • Defendants prevailed on Plaintiff’s state law personal injury claims for
                                        15                        wrongful death (negligence), battery, and intentional infliction of
                                        16                        emotional distress.
                                        17                Plaintiff’s request for attorney’s fees of $1.3 million dollars -- almost $1.2
                                        18    million of which was incurred in only six months’ time by Plaintiff’s counsel, Hadsell,
                                        19    Stormer & Renick -- is not justified by the very limited success achieved by Plaintiff.
                                        20    Even if the exorbitant fee claim were commensurate with success, Plaintiff has not
                                        21    properly justified the number of hours billed and the billing rates, as set out in detail in
                                        22    the declaration of Defendants’ expert, Robert Kaufman. For these reasons, as more
                                        23    particularly set out in Mr. Kaufman’s declaration, Defendants request a substantial
                                        24    reduction in the amount of attorney’s fees to be awarded.
                                        25    2.          STATEMENT OF FACTS
                                        26                A.      Procedural Facts
                                        27                Plaintiff’s initial complaint was filed on July 18, 2014, and alleged eleven
                                        28    causes of action. Plaintiff’s first amended complaint, correcting certain allegations,
                                                                                                 2
                                              1390614.1
                                        Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 8 of 62 Page ID #:6936



                                          1   was filed on August 1, 2014 and also alleged eleven causes of action. Specifically, the
                                          2   first amended complaint labeled Plaintiff’s claims as follows:
                                          3               (1)   “Use of Unreasonable Force on Person Under Fourth Amendment [42
                                          4   U.S.C. § 1983] (Federal Survivalship Claim Via Cal. Civ. Proc. Code § 377.30)
                                          5   (Against all defendants);”
                                          6               (2)   “Unreasonable Seizure of Person Under Fourth Amendment [42 U.S.C. §
                                          7   1983] (Federal Survivalship Claim Via Cal. Civ. Proc. Code § 377.30) (Against all
                                          8   defendants);”
                                          9               (3)   “Loss of Parent-Child Relationship Without Due Process of Law Under
                                        10    Fourth and Fourteenth Amendment [42 U.S.C. § 1983] (Against all defendants);”
                                        11                (4)   “Deprivation of Life Without Due Process of Law Under Fourteenth
                                        12    Amendments (sic) (And as otherwise provided for under the U.S. Const. as those
WOODRUFF, SPRADLIN




                                        13    other rights retained by the People (U.S. Const. Amend. 9.)) [42 U.S.C. § 1983]
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14    (Federal Survivalship Claim Via Cal. Civ. Proc. Code § 377.30) (Against all
                                        15    defendants);”
                                        16                (5)   “Wrongful Death (Cal. Civ. Proc. Code § 377.60) Under California State
                                        17    Law (Against All Defendants);”
                                        18                (6)   “Failure To Adequately Train Officers [42 U.S.C. § 1983] (Federal
                                        19    Survivalship Claim Via Cal. Civ. Proc. Code § 377.30, and Direct Liability Claim)
                                        20    (Against County and DOES 8 through 10);”
                                        21                (7)   “[42 U.S.C. § 1983] Failure To Adequately Screen, Hire And Discipline
                                        22    (Against defendants City and DOES 7 through 10);”
                                        23                (8)   “Negligence Under California State Law (Against all Defendants);”
                                        24                (9)   “Intentional Infliction of Emotional Distress Under California State Law
                                        25    [State Survivorship Claim Via Cal. Civil Proc. Code § 377.30] (Against All
                                        26    Defendants);”
                                        27                (10) “Violation of Cal. Civ. Code § 52.1 Under California State Law (State
                                        28    Law Survivorship Action -- Cal. Civ. Proc. Code § 377.30 and Direct Liability Claim)
                                                                                             3
                                              1390614.1
                                        Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 9 of 62 Page ID #:6937



                                          1   (Against all Defendants);” and
                                          2               (11) “Battery Under California State Law (State Law Survivorship Action –
                                          3   Cal. Civ. Proc. Code § 377.30) (By Plaintiffs Against All Defendants).”
                                          4               Plaintiff sought an award of compensatory damages in excess of $15,000,000,
                                          5   including treble damages, an award of punitive damages in excess of $10,000,000, and
                                          6   attorney’s fees and costs. Plaintiff’s second amended complaint, filed December 8,
                                          7   2014, remained the same but for the elimination of her eighth cause of action for
                                          8   negligence, which the Court deemed duplicative of the wrongful death claim, and also
                                          9   sought the same damages.
                                        10                On October 7, 2015, this Court granted summary judgment to Defendants on all
                                        11    claims in the second amended complaint. (Dkt. 69.) Judgment was entered in
                                        12    Defendants’ favor on October 22, 2015. (Dkt. 71.) Plaintiff subsequently appealed and
WOODRUFF, SPRADLIN




                                        13    on November 1, 2017, the Ninth Circuit affirmed this Court’s holding that (1)
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14    Defendant Higgins’s initial nine-round volley was not excessive, and therefore, did
                                        15    not violate Connor Zion’s Fourth Amendment rights, (2) neither the initial nine-round
                                        16    volley nor the second nine-round volley violated the Fourteenth Amendment because
                                        17    they “served the legitimate purpose of stopping a dangerous suspect,” and (3)
                                        18    “plaintiff’s municipal liability claims under Monell v. Dep’t of Soc. Servs., 436 U.S.
                                        19    658 (1978) . . . lack merit.” Zion v. County of Orange, 874 F.3d 1072, 1077 (9th Cir.
                                        20    2017). The Ninth Circuit reversed all other claims, holding there were triable issues
                                        21    that must be determined by the jury. (Id.)
                                        22                When trial started, there were six claims remaining, including: (1) Excessive
                                        23    force in violation of the Fourth Amendment against Higgins; (2) Deprivation of the
                                        24    Plaintiff’s familial rights under the Fourteenth Amendment against Defendant
                                        25    Higgins; (3) Wrongful death under California Code of Civil Procedure §377.60
                                        26    against Defendants Higgins and County; (4) Intentional infliction of emotional
                                        27    distress against Defendants Higgins and County; (5) Violation of the Bane Act against
                                        28    Defendants Higgins and County; and (6) Battery against Defendants Higgins and
                                                                                            4
                                              1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 10 of 62 Page ID
                                                                           #:6938


                                         1   County. Then, Plaintiff abandoned the claims for intentional infliction of emotional
                                         2   distress and battery. (Motion, Dkt. 305, 18:15.) The four remaining claims went to the
                                         3   jury, who found for Defendants on three of the claims, including the claims for
                                         4   violation of the 14th Amendment, wrongful death, and the Bane Act. It found for
                                         5   Plaintiff only on the Fourth Amendment claim for excessive force by Higgins.
                                         6   (Judgment, Dkt. 303, 1:17-20.) But even that was not a complete victory, as the jury
                                         7   strictly circumscribed this finding by also finding that Higgins’s use of excessive
                                         8   force was not a substantial factor in causing Zion’s death and that he did not act with
                                         9   malice:
                                        10               “Question 11: Was Michael Higgins’s excessive force a substantial factor
                                        11               in causing Connor Zion’s death?
                                        12               Yes ___     No X” (Id. at 3:4-5.)
WOODRUFF, SPRADLIN




                                        13               “Question 3: Do you find that Michael Higgins acted with malice or
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14               oppression, or engaged in despicable conduct?”
                                        15               Yes ___     No X” (Id. at 2:1-4.)
                                        16               Plaintiff Kimberly Zion, individually, did not prevail on any of her claims
                                        17   against Defendants, and thus, is not a prevailing party in this action.
                                        18               Following the liability phase of trial, a damages phase was held. The jury
                                        19   awarded Plaintiff, in her representative capacity only, non-economic damages in the
                                        20   amount of $360,000. (Id. at 3:7-9.) This amount is seventy times less than the amount
                                        21   requested by Plaintiff in her second amended complaint (“in excess of $25 million”).
                                        22   No punitive damages were awarded.
                                        23               B.    Summary of Claims and Prevailing Party
                                        24   Claim                             Prevailing Party on          Prevailing Party on
                                        25                                     Plaintiff’s Individual       Plaintiff’s Representative
                                        26                                     Claim                        Claim
                                        27   1.          Excessive      Force Defendants                    Plaintiff;   however,   the
                                        28   under Fourth Amendment                                         excessive force was not a
                                                                                             5
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 11 of 62 Page ID
                                                                           #:6939


                                         1                                                                    substantial factor in causing
                                         2                                                                    Zion’s death.
                                         3                                                                    Award: $360,000
                                         4   2.          Unreasonable              Defendants                 Defendants
                                         5   Seizure          under       Fourth
                                         6   Amendment
                                         7   3.          Loss of Parent-Child Defendants                      N/A
                                         8   Relationship Without Due
                                         9   Process        of     Law     under
                                        10   Fourteenth Amendment
                                        11   4.          Deprivation of Life Defendants                       Defendants
                                        12   Without Due Process of
WOODRUFF, SPRADLIN




                                        13   Law          Under     Fourteenth
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   Amendment
                                        15   5.          Wrongful          Death Defendants                   Defendants
                                        16   under California State Law
                                        17   6.          Failure    to     Train Defendants,        summary Defendants,            summary
                                        18   Officers                              judgment,    affirmed   on judgment,       affirmed   on
                                        19                                         appeal                     appeal
                                        20   7.          Failure   to    Screen, Defendants,        summary Defendants,            summary
                                        21   Hire and Discipline                   judgment,    affirmed   on judgment,       affirmed   on
                                        22                                         appeal                     appeal
                                        23   8.          Negligence        under Defendants, Motion to Defendants,              Motion   to
                                        24   California State Law                  Dismiss                    Dismiss
                                        25   9.          Intentional Infliction Defendants, abandoned at Defendants, abandoned at
                                        26   of      Emotional           Distress trial                       trial
                                        27   under California State Law
                                        28
                                                                                                6
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 12 of 62 Page ID
                                                                           #:6940


                                         1   10.         Violation of the      Defendants                  Defendants
                                         2   Bane Act (Cal. Civ. Code §
                                         3   52.1)
                                         4   11.         Battery        under Defendants, abandoned at Defendants, abandoned at
                                         5   California State Law              trial                       trial
                                         6   Punitive Damages                  Defendants                  Defendants
                                         7
                                         8               C.    Defense and Discovery Issues
                                         9               Plaintiff devotes an extensive section of her motion for attorney’s fees
                                        10   attempting to demonize Defendants for mounting a vigorous defense in this matter.
                                        11   Plaintiff seems to think that by demonizing defense counsel this somehow will entitle
                                        12   her to a higher attorney’s fees award. But, Defendants have a right to vigorously
WOODRUFF, SPRADLIN




                                        13   defend themselves and such vigorous defense does not entitle Plaintiff to a higher fee
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   award. Indeed, because of Defendants’ vigorous defense, Defendants prevailed on
                                        15   most of the claims brought against them. At every stage of the litigation, including on
                                        16   pre-trial motions, on appeal, and at trial after remand, Defendants prevailed. There is
                                        17   no doubt that Defendants were tremendously successful in their defense and that fact
                                        18   should reduce, not increase, the amount of fees awarded to Plaintiff.
                                        19               Plaintiff also devotes an extensive section of her motion to accuse Defendants
                                        20   of obstructing discovery with regard to discovery issues. For example, Plaintiff claims
                                        21   Defendants’ “repeated acts of discovery misconduct” required her to file a sanction
                                        22   motion and Defendants’ “aggressive litigation tactics” required the Court to hold an
                                        23   evidentiary hearing, leading to increased attorney’s fees to pursue evidentiary
                                        24   sanctions against Defendants. (Motion, Dkt. 305, 8:4-5, 8:14-16.) What Plaintiff’s fee
                                        25   motion ignores, however, is that after the so-called “aggressive litigation tactics” by
                                        26   defense counsel, this Court essentially found the Defendants did not engage in
                                        27   repeated acts of discovery misconduct, concluding that,
                                        28   ///
                                                                                            7
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 13 of 62 Page ID
                                                                           #:6941


                                         1               “THE COURT: I don’t believe these circumstances warrant an
                                         2               evidentiary sanction.” (Reporter’s Transcript, 1/08/19, 182:8-9, Ex. B.)
                                         3   The Court further stated:
                                         4               “It seems to me, given the facts here, it would be an undue sanction to
                                         5               suggest to the jury the outcome when all the evidence suggests that the
                                         6               outcome is unlikely and better argued than given a presumption. So that
                                         7               portion of the motion for sanction will be denied, with the caveat that the
                                         8               plaintiff will be permitted to go into the Court’s order, compliance with
                                         9               the Court order, and attendant results as viewed by Dr. Hiserodt or
                                        10               others.” (Id. at 183:6-14; emphasis added, Ex. B.)
                                        11               Thus, there was no finding that Defendants engaged in discovery misconduct,
                                        12   particularly with regard to Zion’s brain tissue. Indeed, to the contrary, the Court
WOODRUFF, SPRADLIN




                                        13   specifically found that no discovery sanctions were warranted. As Defendants showed
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   to this Court, they acted in good faith to locate the brain, provide Plaintiff’s expert
                                        15   with approximately half of the remaining brain tissue to conduct his own microscopic
                                        16   analysis, permit the expert to view all microscopic slides of the brain tissue, and
                                        17   physically inspect all remaining brain tissue in the County’s possession. Plaintiff’s
                                        18   expert, Dr. John Hiserodt, concluded that the brain showed no trauma and Connor
                                        19   Zion died of gunshot wounds, not the head kicks.
                                        20               Defendants did not obstruct discovery as Plaintiff claims. And, the evidence
                                        21   Plaintiff’s attorneys worked to develop relating to the cause of Zion’s death, and for
                                        22   which they now seek recovery of attorney’s fees, is one of the many issues upon
                                        23   which Plaintiff did not prevail – that Zion’s death was due to excessive force.
                                        24               In the matter of the alleged discovery abuses, Defendants’ so-called “aggressive
                                        25   litigation tactics” were required only because Plaintiff brought an overreaching,
                                        26   meritless motion for sanctions against Defendants. Had defense counsel not been
                                        27   aggressive in opposing Plaintiff’s evidentiary sanctions request, Plaintiff would have
                                        28   received an “undue sanction” in her favor. Plaintiff’s counsel should not be permitted
                                                                                             8
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 14 of 62 Page ID
                                                                           #:6942


                                         1   to recover fees for bringing such a meritless motion, which required Defendants to file
                                         2   a lengthy opposition and required this Court to hold an evidentiary hearing from
                                         3   which it concluded that the circumstances did not warrant an evidentiary sanction.
                                         4   3.          THE HADSELL STORMER & RENICK FEES OF APPROXIMATELY
                                         5               $1.2 MILLION ARE NOT JUSTIFIED
                                         6               The question now before this Court is how much recovery has Plaintiff
                                         7   justified. There are three factors to consider. First, to what degree was Plaintiff
                                         8   successful in achieving her objectives? Second, is the amount of time spent on each
                                         9   task appropriate? Third, what is the appropriate billing rate for each attorney or
                                        10   paralegal involved? The mathematical reductions in the fees are set forth in the
                                        11   accompanying declaration of Robert Kaufman and will not be repeated here.
                                        12               A.   Under Relevant Case Law, Because Plaintiff’s Success was Minimal
WOODRUFF, SPRADLIN




                                        13                    this Court Must Adjust the Fee Request Downwards
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14               Attorney fee requests must be reduced proportionately with the degree of
                                        15   success or failure. Hensley v. Eckhart, 461 U.S. 424, 434 (1983). Specifically, “[a]
                                        16   reduced fee award is appropriate if the relief, however significant, is limited in
                                        17   comparison to the scope of the litigation as a whole.” Id. at 440. Indeed, as was
                                        18   noted in dicta, “had respondents prevailed on only one of their six general claims,
                                        19   [rather than five of the six,] a fee award based on the claimed hours clearly would
                                        20   have been excessive.” Id. at 436. The Court cautioned that even where it may have
                                        21   been reasonable to bring claims and a case is tried with devotion and skill, “the
                                        22   most critical factor is the degree of success obtained.” Id.
                                        23               The Ninth Circuit agrees that fee requests must be justified by the
                                        24   “significance of the overall relief obtained.” Dang v. Cross, 422 F.3d 800, 813 (9th
                                        25   Cir. 2005). In a case of “partial success,” a court must consider “(1) whether ‘the
                                        26   plaintiff fail[ed] to prevail on claims that were unrelated to the claims on which he
                                        27   succeeded,’ and (2) whether ‘the plaintiff achiev[ed] a level of success that makes
                                        28   the hours reasonably expended a satisfactory basis for making a fee award.’” Id. at
                                                                                         9
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 15 of 62 Page ID
                                                                           #:6943


                                         1   812, citing Watson v. County of Riverside, 300 F.3d 1092, 1096 (9th Cir. 2002).
                                         2               The first step of this analysis requires a court to determine “whether the
                                         3   successful and unsuccessful claims were unrelated.” Dang, 422 F. 3d at 812, citing
                                         4   Webb v. Sloan, 330 F.3d 1158, 1168 (9th Cir. 2003). While the Ninth Circuit has
                                         5   acknowledged that “the test for relatedness of claims is not precise,” it has stated that
                                         6   “claims are unrelated if the successful and unsuccessful claims are ‘distinctly different’
                                         7   both legally and factually,” Webb, 330 F. 3d at 1169, quoting Schwarz v. Sec’y of
                                         8   Health & Human Serv. 73 F.3d 895, 902-03 (9th Cir. 1995). Thus, for example, the
                                         9   District Court recently held in Young v. Wolfe, No. CV0703190RSWLAJWX, 2017
                                        10   WL 3184167, at *8 (C.D. Cal. July 26, 2017), appeal dismissed, No. 17-56067, 2018
                                        11   WL 3629904 (9th Cir. Apr. 19, 2018), the supervisory and Monell claims were
                                        12   unrelated to the excessive force claim, since they required proof of different elements
WOODRUFF, SPRADLIN




                                        13   and sought different damages.
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14               Similarly, here, this Court should find that Plaintiff’s excessive force claim is
                                        15   unrelated to the supervisory and Monell claims that she brought against the County and
                                        16   upon which Defendants prevailed. As such, this Court should, to the extent possible,
                                        17   separate out the fees incurred in prosecuting those claims against Defendants, which
                                        18   fees should not be awarded to Plaintiff.
                                        19               But, for those hours of work spent on the litigation as a whole, and on tasks that
                                        20   this Court believes cannot be separated out, the fee award to Plaintiff should be
                                        21   reduced to reflect the fact that the Plaintiff “has achieved only partial or limited
                                        22   success” such that “the product of hours reasonably expended on the litigation as a
                                        23   whole times a reasonable hourly rate may be an excessive amount.” Dang, 422 F.
                                        24   3d at 813, quoting Hensley, 461 U.S. at 436. This formula of reducing fee awards
                                        25   to reflect the overall success of the prevailing party has been explained and
                                        26   followed by the Ninth Circuit and by this District Court.
                                        27               In McCown v. City of Fontana, 565 F.3d 1097 (9th Cir. 2009), the city
                                        28   argued that the amount of attorney’s fees awarded to McCown was
                                                                                             10
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 16 of 62 Page ID
                                                                           #:6944


                                         1   disproportionate to the amount he received on his one successful claim.
                                         2   Specifically, the city argued that because McCown only prevailed on one of his
                                         3   nine original claims, receiving a fraction of what he originally requested in his
                                         4   settlement demands, his attorney’s fees and costs should be reduced to a similar
                                         5   fraction. The district court, in awarding the fees, had indicated that it was unsure
                                         6   whether the fact that eight of McCown’s nine claims were dismissed at summary
                                         7   judgment “figures into the calculation” of attorney’s fees. The Ninth Circuit
                                         8   concluded that claims dismissed on summary judgment should be taken into
                                         9   account when calculating attorney’s fees. Id. at 1103.
                                        10               Relying on Hensley, the McCown court then held that “attorney’s fees
                                        11   awarded under 42 U.S.C. § 1988 must be adjusted downward where the plaintiff
                                        12   has obtained limited success on his pleaded claims, and the result does not confer a
WOODRUFF, SPRADLIN




                                        13   meaningful public benefit.” McCown, 565 F.3d at 1103. While the McCown stated
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   that the test to be followed is not one of strict proportionality, a comparison of
                                        15   damages awarded to damages sought is required. Id. at 1104. Citing City of
                                        16   Riverside v. Rivera, 477 U.S. 561, 586 (1986), the McCown court noted that “in
                                        17   judging the plaintiff’s level of success and the reasonableness of hours spent
                                        18   achieving that success, a district court should ‘give primary consideration to the
                                        19   amount of damages awarded as compared to the amount sought.’” McCown, 565
                                        20   F.3d at 1104; emphasis added.
                                        21               The McCown court then analyzed case law in this circuit that “provides
                                        22   additional guidance in how to measure a plaintiff’s level of success when the
                                        23   plaintiff has prevailed on some, but not all his claims.” Id. The Ninth Circuit
                                        24   specifically cited to McGinnis v. Kentucky Fried Chicken, 51 F.3d 805, 808, 810
                                        25   (9th Cir. 1994), where it had reduced Plaintiff’s fee award, stating that “‘[l]awyers
                                        26   might reasonably spend $148,000 worth of time to win $234,000[, b]ut no
                                        27   reasonable person would pay lawyers $148,000 to win $34,000.’” McCown, 565
                                        28   F.3d at 1104. In McGinnis, the Ninth Circuit held that “the district court abused its
                                                                                       11
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 17 of 62 Page ID
                                                                           #:6945


                                         1   discretion by expressly refusing to relate the extent of success to the amount of the
                                         2   fee award.” McGinnis, 51 F.3d at 810.
                                         3               Turning then to McCown’s claim, the Ninth Circuit noted that he had
                                         4   received $20,000 in damages as part of a settlement agreement for his single
                                         5   remaining claim, and no other relief; that the amount received was roughly one-
                                         6   fourth of the damages in excess of $75,000 that he pled in his complaint, and less
                                         7   than one-tenth of the $251,000 he requested in settlement. Thus, it concluded that
                                         8   McCown’s victory clearly fell “far short” of his goal; therefore, “it is unreasonable
                                         9   to grant his attorneys more than a comparable portion of the fees and costs they
                                        10   requested.” McCown, 565 F.3d at 1104-1105.
                                        11               The Ninth Circuit then turned to McCown’s argument that his attorney’s
                                        12   fees should be granted in full because, while his monetary success was limited, he
WOODRUFF, SPRADLIN




                                        13   achieved an “excellent result” since his success conferred a benefit on the public.
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   The McCown Court recognized that both the Ninth Circuit and the U.S. Supreme
                                        15   Court have held that results may not be measured solely in terms of damages, and
                                        16   “‘in determining a reasonable fee award on remand, the district court should
                                        17   consider not only the monetary results but also the significant nonmonetary results
                                        18   [the plaintiff] achieved for himself and other members of society.’” Id. at 1105,
                                        19   citing to Morales v. City of San Rafael, 96 F.3d 359, 365 (9th Cir. 1996). It also
                                        20   noted that the Supreme Court has likewise indicated that “when a decision has
                                        21   ‘served the public interest by vindicating important constitutional rights’ an award
                                        22   of attorney’s fees that is disproportionate to the actual damages may be
                                        23   appropriate.” McCown, 565 F.3d at 1105, citing Rivera, 477 U.S. at 572. “‘The
                                        24   public benefit of a suit must have enough of an impact to justify a fully
                                        25   compensatory fee award despite limited success on damages claims.’” McCown,
                                        26   565 F.3d at 1105.
                                        27               For example, in Wilcox v. City of Reno, the Ninth Circuit emphasized that
                                        28   the significant public benefit from the plaintiff’s case merited an award of fees
                                                                                         12
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 18 of 62 Page ID
                                                                           #:6946


                                         1   even though the plaintiff recovered only nominal damages. 42 F.3d 550, 556 (9th
                                         2   Cir. 1994). In that case, the “jury determined a city policy to be unconstitutional,
                                         3   and further determined that the policy caused injury to [plaintiff].” Id. The Ninth
                                         4   Circuit described these results as “admirable” and found that the “litigation likely
                                         5   precipitated both the disciplining of [the defendant officer] and the change in [the
                                         6   city’s] policy.” Id. The court concluded that the “judgment...will benefit the City
                                         7   and its residents by preventing the police department from reverting to its old
                                         8   policy or a similar policy some time in the future.” Id. at 556-57.
                                         9               In Rickley v. Cty. of Los Angeles, No. CV 08-4918 SVW (AGR), 2011 WL
                                        10   13201909, at *4, n.5 (C.D. Cal. Dec. 14, 2011), the court noted that it would not be
                                        11   inclined to find that the plaintiff’s lawsuit conferred a meaningful public benefit
                                        12   even if the plaintiff had presented this argument to the court. Citing to McCown, it
WOODRUFF, SPRADLIN




                                        13   noted, “[e]very successful Section 1983 case benefits the public in some way,
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   because constitutional rights are upheld and preserved. In this case, however, while
                                        15   Plaintiff’s individual right of free speech was vindicated to some extent, Plaintiff
                                        16   has failed to demonstrate (or argue) that the public at large was benefitted in any
                                        17   meaningful way.” Rickley at 4, n.5. In examining the facts of the litigation and the
                                        18   relief obtained, the Rickley noted that they were “uniquely Plaintiff-centric.” Id.
                                        19   For example, the plaintiff did not obtain an injunction prohibiting endemic
                                        20   unconstitutional conduct by the defendants, or effect a beneficial change in county
                                        21   policy. Nor did the plaintiff demonstrate that the action would meaningfully deter
                                        22   future unconstitutional conduct by the defendants or others. Id.
                                        23               More recently, the District Court reached a similar conclusion in Young,
                                        24   2017 WL 3184167, at *9. The court noted that the plaintiff could not successfully
                                        25   argue that his award “affected a change in policy or a deterrent to widespread civil
                                        26   rights violations” when he was only successful on one out of twelve claims
                                        27   against one out of sixteen defendants at a third re-trial. Id. The court also noted
                                        28   that the plaintiff had failed to establish that the case had such novel and/or
                                                                                         13
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 19 of 62 Page ID
                                                                           #:6947


                                         1   difficult questions that it required such a substantial attorney’s fees award in light
                                         2   of the jury award, stating:
                                         3               “While this case has been litigated from 2007 with various appeals to
                                         4               the Ninth Circuit, there is nothing in the record to indicate that this
                                         5               case took over [the plaintiff’s counsel’s] practice such that he spent
                                         6               more time on it than other cases to the point he was unable to take on
                                         7               other matters. Other than the appeals, this was a straightforward case
                                         8               where the trials included repeated witness testimony and the
                                         9               presentation of the same legal theories. Plaintiff has failed to show the
                                        10               Court that this case, while prolonged for several years, raised difficult
                                        11               legal theories warranting such a high award given the jury’s damages
                                        12               award. Given the experience, reputation, and ability of [the plaintiff’s
WOODRUFF, SPRADLIN




                                        13               counsel] along with the results obtained, an overall reduction in the
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14               lodestar figure is appropriate. The Court cannot separate the billing
                                        15               entries to determine which entries were for Plaintiff’s one successful
                                        16               claim against Defendant Wolfe. Accordingly, the lodestar figure is
                                        17               reduced 45% to account for Plaintiff’s limited success in prevailing
                                        18               on one claim against one Defendant.” Id.
                                        19               Here, from a monetary standpoint, Plaintiff’s success was extremely limited.
                                        20   Plaintiff succeeded on only one portion of one claim against one Defendant.
                                        21   (Judgment, Dkt. 303.) And, even for the one claim on which she prevailed,
                                        22   Plaintiff’s amount of success was severely limited. The jury strictly circumscribed
                                        23   its finding that Higgins used excessive force with the additional finding that his use of
                                        24   excessive force was not a substantial factor in causing Zion’s death:
                                        25               “Question 11: Was Michael Higgins’s excessive force a substantial factor
                                        26               in causing Connor Zion’s death?
                                        27               Yes ___     No X” (Judgment, Dkt. 303, 3:4-5.)
                                        28               The jury further limited the award to Plaintiff with its finding that Higgins did
                                                                                             14
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 20 of 62 Page ID
                                                                           #:6948


                                         1   not act with malice:
                                         2               “Question 3: Do you find that Michael Higgins acted with malice or
                                         3               oppression, or engaged in despicable conduct?”
                                         4               Yes ___     No X” (Id. at 2:1-4.)
                                         5               Plaintiff sought compensatory and punitive damages in excess of $25 million for
                                         6   multiple violations of the Fourth and Fourteenth Amendment, Monell violations, and
                                         7   for violations of multiple state law claims including wrongful death, negligence,
                                         8   intentional infliction of emotional distress, battery, and California Civil Code §
                                         9   52.1. Plaintiff’s case was always about their claim that Defendants’ wrongful conduct
                                        10   caused Zion’s death. Indeed, the vast majority of time spent litigating this case by
                                        11   Plaintiff’s attorneys, Hadsell, Stormer, and Reznick, was their effort to develop facts
                                        12   for their theory on causation of death. For example, all of their work with regard to
WOODRUFF, SPRADLIN




                                        13   expert discovery of the decedent’s brain tissue solely went to this issue.
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14               The case went to trial on the claim that a constitutional violation caused Zion’s
                                        15   death. This is the case the Plaintiff prepared and tried to the jury. The jury answered
                                        16   this theory of liability and recovery resoundingly in the negative. Plaintiff simply did
                                        17   not succeed in the primary goal of their litigation.
                                        18               Nor did Plaintiff achieve an “excellent result” with regards to the policy
                                        19   aspects of this litigation. Plaintiff did not obtain a finding that the County’s
                                        20   customs, policies or practices or that its training program caused a constitutional
                                        21   violation. That claim was adjudicated in the County’s favor on summary
                                        22   judgment, which was upheld on appeal. Thus, no policy change will be effected
                                        23   by this verdict.
                                        24               The judgment in Plaintiff’s favor also is unlikely to send a message
                                        25   regarding the use of excessive force. First, it is unclear what force was used that
                                        26   the jury deemed to be excessive. It could not have been the first nine shots as the
                                        27   Ninth Circuit held those were not excessive force. It could have been any one (or
                                        28   possibly all) of shots 10 through 18; however, that is unknown. It also could have
                                                                                             15
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 21 of 62 Page ID
                                                                           #:6949


                                         1   been the kicks to the head either alone or in conjunction with shots 10 through 18,
                                         2   but again, that is unknown. It is pure speculation as to what force it was that
                                         3   Higgins used that the jury found to be excessive. Therefore, it cannot be said that
                                         4   any particular message was being sent by the finding that Higgins used excessive
                                         5   force. Second, punitive damages were not awarded and the jury specifically found
                                         6   that Higgins did not act with malice. If the jury intended to send a message, then a
                                         7   finding of malice could have been a possible way to do that, but it did not.
                                         8               The jury sent no clear “message” to the County or Higgins regarding his
                                         9   attempt to respond appropriately and effectively to this frightening and tragic
                                        10   incident – an incident where a deputy was violently attacked 1 and gravely
                                        11   wounded, where Plaintiff and Connor Zion’s roommate were attacked and injured
                                        12   and fled for safety, and the peace of a community was shockingly disrupted, all at
WOODRUFF, SPRADLIN




                                        13   Zion’s hands. Higgins responded to an emergency call for help and the jury
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   verdict recognizes this fact. The verdict reflects the essential reality of this case by
                                        15   finding a “technical” unreasonable force violation, without the malevolent intent
                                        16   or institutional failings normally associated with a serious deprivation of
                                        17   constitutional rights. If ever there was a tepid victory that did not achieve a broad
                                        18   vindication of constitutional rights, it is the jury award in this case. In examining
                                        19   the facts of the litigation and the relief obtained, the only reasonable conclusion to
                                        20   be reached is that they were “uniquely Plaintiff-centric.” See Rickley at 4, n.5. As
                                        21   such, a reduction should be imposed on the net award by 75% to ensure that the
                                        22   fees awarded do not overstate the very limited results achieved in this litigation.
                                        23   (Kaufman decl., ¶34, 51:24-25.)
                                        24   ///
                                        25   ///
                                        26
                                        27   1
                                               And in apparent recognition of this violent attack, the jury found that Zion himself
                                        28   was 73% at fault on the wrongful death (negligence) claim while only placing 9% of
                                             fault on Higgins. (Judgment, Dkt. 303, 2:17-24.)
                                                                                       16
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 22 of 62 Page ID
                                                                           #:6950


                                         1               B.    Defendant Should Not Be Substituted as the Victim of Plaintiff’s
                                         2                     First Counsel’s Alleged Malpractice
                                         3               Plaintiff discusses at length in her motion the efforts undertaken by her third
                                         4   firm of attorneys (Hadsell Stormer & Renick) to correct discovery and other “issues”
                                         5   alleged to have been errors by her first attorney who took two depositions, failed to
                                         6   serve written discovery requests, obtained no documents from Defendants beyond
                                         7   their Rule 26 initial disclosures, failed to designate experts and rebuttal experts, and
                                         8   failed to depose Defendants’ experts. (Motion, 3:20-4:1.) Hadsell Stormers’ efforts to
                                         9   re-open discovery that had been closed for multiple years is described on pages 5:18-
                                        10   6:25 of Plaintiff’s motion. Now, Plaintiff seeks an award of fees to compensate
                                        11   Hadsell Stormer for the time it spent attempting to remedy the alleged malpractice of
                                        12   Plaintiff’s first attorney.
WOODRUFF, SPRADLIN




                                        13               If Plaintiff is the victim of alleged malpractice by her first attorney in not
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   seeking timely discovery, etc., she has a remedy for that wrong. Defendants did not
                                        15   cause her first attorney to proceed in the manner that he did, and are not responsible
                                        16   for the situation he created that Plaintiff’s third counsel believed they needed to
                                        17   remedy. Defendants should not be substituted for the Plaintiff as the victim of the
                                        18   alleged malpractice by her first attorney, and they should not be made to pay her third
                                        19   attorneys their fees to correct it. Defendants have no remedy for the alleged
                                        20   malpractice committed by Plaintiff’s first counsel and such a substitution of
                                        21   Defendants in the role of victim is patently unjust. Thus, none of the fees incurred and
                                        22   sought by Hadsell Stormer for their work in attempting to remedy what they allege
                                        23   was attorney malpractice by Plaintiff’s first counsel, including their efforts undertaken
                                        24   to re-open discovery, should be awarded and the requested fees should be reduced
                                        25   accordingly. (Kaufman decl., ¶29, 47:25-48:19.)
                                        26               C.    The Hours are not Reasonable
                                        27               Plaintiff argues that all of the claims she lost or abandoned are related factually
                                        28   and legally to the one claim she prevailed on, and, incredibly, that not one hour was
                                                                                             17
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 23 of 62 Page ID
                                                                           #:6951


                                         1   expended by her attorneys that would not have been spent litigating “a naked Fourth
                                         2   Amendment claim.” (Motion, 18:22-15.) Plaintiff’s contention is quite convenient,
                                         3   overreaches, and ignores the reality that they were only partially successful on the
                                         4   Fourth Amendment claim.
                                         5               Plaintiff’s claims may be factually and legally divided into four categories: 1)
                                         6   the Federal Civil Rights Claims; 2) the State Civil Rights Claim; 3) the Monell
                                         7   Claims; and the 4) state wrongful death and personal injury claims. These four
                                         8   categories of claims have different damages, different elements of proof, and are not
                                         9   dependent upon the same facts. On three out of these four categories of claims, the
                                        10   Defendants prevailed. Defendants also prevailed on punitive damages. Further,
                                        11   Defendants were 100% successful on all claims brought by Plaintiff Kimberly Zion
                                        12   individually.
WOODRUFF, SPRADLIN




                                        13               Plaintiff’s attorneys Hadsell Stormer’s voluntary 5% reduction of fees is
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   insignificant in relationship to the number of hours expended, their billing rates, and
                                        15   the total fee of approximately $1.2 million. Plaintiff’s claimed billings are excessive,
                                        16   unnecessary, and reflective of improper billing procedures. (Kaufman decl., ¶¶26-28,
                                        17   45:21-47:24, ¶¶30-35, 48:20-52:13.)
                                        18               D.    The Rates are not Reasonable
                                        19               Reasonable hourly rates are “the prevailing market rates in the relevant
                                        20   community, regardless of whether plaintiff is represented by private or nonprofit
                                        21   counsel.” Blum v. Stenson, 465 U.S. 886, 895 (1984). In this regard, the Blum Court
                                        22   stated: “To inform and assist the court in the exercise of its discretion, the burden is on
                                        23   the fee applicant to produce satisfactory evidence – in addition to the attorney’s own
                                        24   affidavits – that the requested rates are in line with those prevailing in the community
                                        25   for similar services by lawyers of reasonably comparable skill, experience and
                                        26   reputation.” Id. at 896, n.11.
                                        27               Plaintiff’s attorneys have failed to meet their burden of producing satisfactory
                                        28   evidence to justify their rates. Indeed, the do not justify their rates by reference to the
                                                                                            18
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 24 of 62 Page ID
                                                                           #:6952


                                         1   Orange County legal market at all. (Motion, 16:11-21.) Instead, they request fees
                                         2   based on their current rates, to account for delay in payment and reference
                                         3   declarations concerning their expertise and reputation. (Id.)
                                         4               Plaintiff failed to establish that the requested rates are proper with objective
                                         5   evidence. Plaintiff’s declarations consist of conclusory statements and anecdotal
                                         6   information, not surveys or studies of billing rates, and therefore do not provide
                                         7   support for a finding that Plaintiff’s counsels merit particularly high rates. (Kaufman
                                         8   decl., ¶9, 30:19-36:2.)
                                         9               In contrast, the declaration submitted by Defendants’ expert, Robert Kaufman,
                                        10   supports his conclusions with substantial surveys of law firms, supplemented by other
                                        11   studies. He then calculates the fee rates based on the geographical of Orange County,
                                        12   in which jurisdiction the case was filed and tried, where all parties and one of two
WOODRUFF, SPRADLIN




                                        13   counsel reside, and where all relevant underlying events occurred. He also took into
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   account differences in fee rates from the studies he used based on attorney experience
                                        15   and seniority, firm size, and type of litigation. (Kaufman decl., ¶¶15-17, 39:7-40:13.)
                                        16   After analyzing five different benchmarks, he concluded that the rates for the Hadsell
                                        17   Stormer firm should be set at $550 for Dan Stormer, $475 for Cindy Pánuco, and $375
                                        18   for Brian Olney. (Id. at ¶¶18-24, 40:14-45:6, ¶25, 45:8-20.)
                                        19               E.    The Number of Plaintiff’s Attorneys was Excessive
                                        20               Appearances by multiple attorneys is unreasonable where only one
                                        21   substantively participates. The extra attorneys are duplicative and inefficient. One
                                        22   cannot bill for three attorneys when one – or at most two – would have sufficed.
                                        23   Democratic Party of Washington State v. Reed, 388 F.3d 1281, 1286 (9th Cir. 2004)
                                        24   (“Just as there can be too many cooks in the kitchen, there can be too many lawyers on
                                        25   a case.”),
                                        26               Here, Plaintiff was represented by three attorneys at mediation and at trial. The
                                        27   most active attorney was Mr. Stormer. Ms. Pánuco and Mr. Olney played much more
                                        28   limited roles. At most, Plaintiff’s case should have been staffed with only two
                                                                                            19
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 25 of 62 Page ID
                                                                           #:6953


                                         1   attorneys, as was Defendants’ defense. The fees for overstaffing of both events should
                                         2   be reduced. (Kaufman decl., ¶28, 47:6-24.)
                                         3               F.    Block Billing is Impermissible and Requires a Reduction
                                         4               To some extent, Plaintiff relied on block billing. This impermissibly obscures
                                         5   how much time is allocated to specific tasks. Because block billing is heavily
                                         6   disfavored, it deserves a 10%-30% across the board reduction. Cases have reduced
                                         7   block billed entries by across the board factors of between 20% and 88.17%. Christian
                                         8   Research Institute v. Almor, 165 Cal. App. 4th 1315, 1325-1326 (2016); Welch v.
                                         9   Metropolitan Life Insurance Company, 480 F.3d 942, 945 (9th Cir. 2007);
                                        10   Lightbourne v. Printroom, Inc., 2015 WL 12732457, 9 (C.D. Cal. 2015)) A reduction
                                        11   of 15% in this case is appropriate to account for the difficulty in determining how
                                        12   much has been billed to any one item caused by block billing. (Kaufman decl., ¶27,
WOODRUFF, SPRADLIN




                                        13   46:2-47:5.)
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   4.          STEERING’S FEES SHOULD BE REDUCED
                                        15               Plaintiff’s first lawyer, Jerry L. Steering, represented Plaintiff from 2013
                                        16   through November 2017, during the initial proceedings in the District Court and
                                        17   through appeal. The Law Offices of Jerry L. Steering requests attorney’s fees in the
                                        18   amount of $118,755.00. A deduction in an amount representing the time spent on the
                                        19   Monell claim would be appropriate since the County prevailed on that claim. Also,
                                        20   within Mr. Steering’s billing are billings from three other individuals, two of them
                                        21   unidentified attorneys with no information provided. These fees should be reduced in
                                        22   their entirety. (Kaufman decl., ¶14, 38:18-39:4.)
                                        23   5.          DUNN’S FEES SHOULD BE DENIED IN THEIR ENTIRETY
                                        24               Plaintiff’s second lawyer, Brian Dunn of the Cochran firm, represented Plaintiff
                                        25   from November 2017 to May 2018. He requests fees in the amount of $5,520 for
                                        26   seven hours of work at the rate of $750 an hour. Mr. Dunn makes no attempt to justify
                                        27   either the hours he worked or his hourly rates by reference to the Orange County
                                        28   market and therefore these fees should be denied in their entirety.
                                                                                            20
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 26 of 62 Page ID
                                                                           #:6954


                                         1               Plaintiff argued in both this motion and her motion to reopen discovery filed on
                                         2   August 20, 2018, that Mr. Dunn did not adequately represent her because he did not
                                         3   take steps to prepare for trial, did not inform her of the Ninth Circuit argument, and
                                         4   did not assist her in responding to the media when the videos of the police action were
                                         5   publicly released. (Motion, Dkt. 305, 5:12-13; Motion to Reopen Discovery, Dkt. 108,
                                         6   7:25-8:2.)
                                         7               Defendants agree with Plaintiff’s current attorney’s concession that fees for an
                                         8   attorney who worked less than 10 hours on the case should be deleted as not making
                                         9   any meaningful contribution to the case. (Motion, Dkt. 305, 14:24-26.)
                                        10   6.          MOST OF PLAINTIFF’S NON-STATUTORY COSTS SHOULD BE
                                        11               DENIED OR, AT THE VERY LEAST, REDUCED
                                        12               To be recoverable, non-statutory costs must be both 1) normally charged to fee
WOODRUFF, SPRADLIN




                                        13   paying clients, and 2) necessary, reasonable, not excessive or duplicative. Harris v.
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   Marhoefer, 24 F.3d 16, 19-20 (9th Cir. 1994); see also Newman v. City of Payette,
                                        15   2016 WL 1611430 (D. Idaho 2016) (plaintiff filed a non-statutory request for costs in
                                        16   the amount of $921.90 for two airline flights to Boise, one for a court hearing and the
                                        17   other for mediation and no unreasonable costs such as a hotel). Non-statutory costs
                                        18   must also be supported by necessary detail. Harvey v. Mohammed, 951 F.Supp.2d 47
                                        19   (D.D.C. 2013) (non-statutory costs reduced by half due to lack of detail as to purpose
                                        20   of each entry).
                                        21               A.    Word Processing is Overhead, No Detail is Provided, and is Not
                                        22                     Recoverable
                                        23               “[W]ord processing is not recoverable, as it is an overhead expense that counsel
                                        24   must bear.” (Lopez v. San Francisco Unified School Dist., 385 F.Supp.2d 981 (N.D.
                                        25   Cal. 2005); Guckenberger v. Boston Univ., 8 F.Supp.2d 91, 111 (D. Mass 1998).
                                        26   Plaintiff’s counsel, Dan Stormer, does not list word processing as one of the costs he
                                        27   believes is charged to privately paying clients. (Dkt. 305-1, Stormer decl., ¶51, p. 19.)
                                        28   ///
                                                                                            21
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 27 of 62 Page ID
                                                                           #:6955


                                         1               Defendants object to the entire amount of Plaintiff’s request for word
                                         2   processing in the sum of $14,983.50 because it is overhead and not normally charged
                                         3   to a fee-paying client. Defendants further object on the grounds that Plaintiff has not
                                         4   provided a contemporaneous record of these charges, rather the invoice is a listing of
                                         5   charges prepared for this motion. Nor has Plaintiff provided any detail to determine
                                         6   what in fact was “wordprocessed” for the amount requested. Rather, Plaintiff’s
                                         7   invoice states only a date and the line item: “Monthly wordprocessing-
                                         8   printing/downloading documents/emailing/efiling—(initials)” and a dollar amount. It
                                         9   is impossible to determine from this line item what actual work was performed.
                                        10               B.    The Request for Various Office Supplies Should not be Recovered
                                        11               Plaintiff has requested four separate items for what appears to be paper folders
                                        12   and tabs and an unspecified flat rate per month for “supplies” as follows: $54.00
WOODRUFF, SPRADLIN




                                        13   (monthly supplies), $427.50 (litigation files), $22.50 (Manila folders), $257.55
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   (Index/Exhibit tabs). These office supplies are completely unsupported by receipts of
                                        15   any kind. No contemporaneous records have been submitted, rather there is a listing of
                                        16   charges prepared for this motion. There is no way to determine what or how much of
                                        17   it was purchased for use in this litigation. Further, Plaintiff’s counsel, Dan Stormer,
                                        18   does not list these items as one of the costs he believes is charged to privately paying
                                        19   clients. (Dkt. 305-1, Stormer decl., ¶ 51, p. 19.)
                                        20               Defendants object to these unsupported items, that are more appropriately
                                        21   attributed to overhead, and request that they be denied in their entirety.
                                        22               C.    No Detail is Provided for Photocopying and it Should be Denied or
                                        23                     Substantially Reduced
                                        24               Plaintiff requests $15,068.10 in photocopying costs but does not provide a
                                        25   contemporaneous record or any detail. (Dkt. 305-1, p. 165.) The entries are simply:
                                        26   “$Photocopying Monthly Photocopying-(copier name) (amount.” (Id.) It is impossible
                                        27   to determine what was copied, for what purpose the copies were made, the number of
                                        28   copies that were made, or the per page cost for the copies. The only information
                                                                                            22
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 28 of 62 Page ID
                                                                           #:6956


                                         1   provided is a monthly amount in a list that was prepared for purposes of Plaintiff’s
                                         2   motion. (Id.) Defendant objects to this item on the basis that insufficient detail is
                                         3   provided and requests that it be denied in its entirety or reduced 50% due to lack of
                                         4   detail. Harvey, 951 F.Supp.2d 47 (non-statutory costs reduced by half due to lack of
                                         5   detail as to purpose of each entry).
                                         6               D.   Parking    and   Mileage   Should    be   Limited   to   Items   with
                                         7                    Documentation
                                         8               Plaintiff requests a lump mileage/parking reimbursement of $28 for Mr.
                                         9   Stormer, $520.44 for Ms. Pánuco, and $741.02 for Mr. Olney. Mr. Stormer submits
                                        10   four parking entries on his credit card statement in the amount of $7.00 each.
                                        11   Defendants do not challenge this amount.
                                        12               It appears that no parking receipts were submitted by Ms. Pánuco. One
WOODRUFF, SPRADLIN




                                        13   reimbursement check from Hadsell Stormer to Ms. Pánuco dated 10/3/18 indicates a
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   memo entry of $64.53 for mileage to and from “Media.” (Dkt. 305-1, p. 171.)
                                        15   Traveling to and from “media” is not a necessary expense for this litigation and should
                                        16   be denied. Two more checks are submitted from Hadsell Stormer to Ms. Pánuco with
                                        17   what appear to be lump sum mileage reimbursements in the amounts of $85.40 and
                                        18   $370.51. Ms. Pánuco has provided no log or other backup documentation for the
                                        19   dates, miles, destination, or event to justify these lump sums and they should be
                                        20   denied. Thus, all of the mileage/parking lump sum request for of $520.44 for Ms.
                                        21   Pánuco should be denied.
                                        22               Mr. Olney submits a mileage and parking log and seeks reimbursement in the
                                        23   amount of $741.02. He logs mileage and parking for travel to and from his home and
                                        24   court on January 9, 10, 16, 17 and 22, 2019, in the amount of $267.58. The presence
                                        25   of three lawyers at trial, Mr. Stormer and both Ms. Pánuco and Mr. Olney, is
                                        26   unreasonable overstaffing. (See Kaufman decl., ¶ 28, 47:6-24.) The full amount of
                                        27   mileage and parking reimbursement for Mr. Olney should be reduced by 50% to
                                        28   correct this unnecessary expenditure.
                                                                                         23
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 29 of 62 Page ID
                                                                           #:6957


                                         1               E.    All Non-Statutory Costs Should be Reduced to Reflect the Limited
                                         2                     Success of Plaintiff
                                         3               It is permissible for the court to reduce non-statutory costs to reflect the limited
                                         4   success of the plaintiff in this litigation:
                                         5               “[T]he district court may reduce costs to reflect limited success on the merits,
                                         6   see e.g., Bryant v. City of Chicago, 200 F.3d 1092, 1102 (7th Cir. 2000), cert. denied,
                                         7   531 U.S. 821, 121 S.Ct. 64, 148 L.Ed.2d 30 (2000); Case v. Unified Sch. Dist. No.
                                         8   233, 157 F.3d 1243, 1258 (10th Cir. 1998),” but it is not required to do so….”
                                         9   Cummings v. Connell, 316 F.3d 886, 898 (9th Cir. 2003), emphasis in original.
                                        10               In this matter, given the very limited success, and the excessive amount of costs
                                        11   and non-statutory costs claimed, Defendants request that an overall deduction in the
                                        12   amount of 75% be taken. (Kaufman decl., ¶34, 51:24-25.)
WOODRUFF, SPRADLIN




                                        13   7.          CONCLUSION
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14               Plaintiff is correct when she states in her motion that an “extraordinary” verdict
                                        15   was received. What was extraordinary about it, however, was how over-all successful
                                        16   Defendants were in this case. Faced with 11 separate claims being made against the
                                        17   County and Higgins, ultimately only four of them, plus the punitive damages claim,
                                        18   proceeded to jury trial, with the other seven being resolved in Defendants’ favor. In
                                        19   particular, the case was only tried as to the Fourth Amendment excessive force claim,
                                        20   the Fourteenth Amendment violation of due process claim, the state law wrongful
                                        21   death claim, and the state law Bane Act claim. Of those fourth claims, Defendants
                                        22   prevailed entirely on three, as well as on the punitive damages claim.
                                        23               Extraordinarily, in this case where Plaintiff’s main focus was to establish that
                                        24   Higgins wrongfully caused Zion’s death, Plaintiff was unsuccessful in proving her
                                        25   case. The jury returned a verdict that, while it found Higgins used excessive force, it
                                        26   also found that this excessive force was not the cause of Zion’s death. Essentially,
                                        27   because the jury found the excessive force was not a substantial cause of Zion’s death,
                                        28   it found that Higgins’s use of deadly force was objectively reasonable.
                                                                                              24
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 30 of 62 Page ID
                                                                           #:6958


                                         1               As a result of this verdict, Plaintiff in her individual capacity was not awarded
                                         2   any damages for the loss of her son. Plaintiff in her representative capacity was only
                                         3   awarded non-economic damages that were suffered by Zion prior to his death. Given
                                         4   the limited monetary victory achieved by Plaintiff in this matter, as well as the lack of
                                         5   public benefit (and also given the overbilling and excessive hourly rates being
                                         6   requested), Plaintiff’s request for attorney’s fees should be substantially reduced in the
                                         7   amounts more particularly set out in the accompanying declaration of expert Robert
                                         8   Kaufman.
                                         9   DATED: March 4, 2019                       WOODRUFF, SPRADLIN & SMART, APC
                                        10
                                        11                                              By: s/ Jeanne L. Tollison________________
                                                                                            DANIEL K. SPRADLIN
                                        12                                                  JEANNE L. TOLLISON
                                                                                            Attorneys for Defendants COUNTY OF
WOODRUFF, SPRADLIN




                                        13                                                  ORANGE and MICHAEL HIGGINS
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
                                                                                             25
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 31 of 62 Page ID
                                                                           #:6959


                                         1                              DECLARATION OF ROBERT L. KAUFMAN
                                         2               I, Robert L. Kaufman, declare and say as follows:
                                         3               I am an attorney at law duly licensed to practice before all the courts of the state
                                         4   of California, the United States District Courts for the Central and Southern Districts
                                         5   in California, the Ninth Circuit of the United States Court of Appeals, the United
                                         6   States Tax Court, and the United States Supreme Court. I am a Senior Trial Counsel in
                                         7   the law firm of Woodruff, Spradlin & Smart, a law firm of about 45 attorneys
                                         8   primarily representing public entities in various litigation and transactional matters all
                                         9   over Southern California, including civil rights and other types of cases in which the
                                        10   prevailing party may seek attorney’s fees. I have reviewed the motion for attorney’s
                                        11   fees and related declarations (and exhibits thereto) filed by Plaintiff in this action, as
                                        12   well as the opposition thereto. In addition, I have reviewed relevant pleadings and
WOODRUFF, SPRADLIN




                                        13   motions, as well as the orders of the Court and the judgment of the jury. I also have
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   performed my own research regarding the attorneys seeking fees in this matter, as
                                        15   specifically set forth below. Based upon this information, as well as my background,
                                        16   training, and experience, I am competent to and do testify to the following factual
                                        17   portions of this declaration on personal knowledge and render the opinions in this
                                        18   Declaration. This declaration is made under penalty of perjury insofar as it makes
                                        19   factual assertions or states my expert opinions.
                                        20                                   The Facts and Procedural Setting
                                        21               2.    This case was and is a civil rights case, in which all parties reside, and
                                        22   the events upon which the suit is based all occurred, within the County of Orange.
                                        23   None of Plaintiffs’ attorneys have practices venued within the county borders. No
                                        24   reason for eschewing competent Orange County counsel has been offered.
                                        25               The core claim in this case was based on the death of Connor Zion, allegedly at
                                        26   the hands of law enforcement officers employed by the County of Orange, who were
                                        27   supposedly using excessive force. In short, the death occurred after a confrontation
                                        28   created by Mr. Zion to which police were called by civilians. After the police arrival,
                                                                                              26
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 32 of 62 Page ID
                                                                           #:6960


                                         1   the confrontation continued, during which Mr. Zion was admitted to having been out
                                         2   of control; he had caused injury to others using a knife, and continued to similarly
                                         3   attack and injure the officers responding to the call. The police eventually subdued
                                         4   Mr. Zion with gunfire and physical blows. Plaintiff are Mr. Zion’s mother, Kimberly
                                         5   Zion, who appears both in her individual and representative capacities.
                                         6               Originally, there were 11 causes of action for violation of the 4th and 14th
                                         7   Amendments, “Monell” claims, causing death without due process, “Bane Act” state
                                         8   civil rights claims, negligence, battery, wrongful death, and intentional infliction of
                                         9   emotional distress. The case was tried to what Plaintiff describes as a “unanimous”
                                        10   verdict, which, of course, is the only kind one gets in federal court. Either due to court
                                        11   rulings or the verdict of the jury, Defendants prevailed on nine of the eleven causes of
                                        12   action. The jury found no causation by Defendants in the death of Mr. Zion, and no
WOODRUFF, SPRADLIN




                                        13   damages of any kind that were caused Kimberly Zion (individually) by Defendants.
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   The jury found $360,000.00 in general damage caused to the late Mr. Zion by the
                                        15   excessive force used by Defendants. No punitive damages were found. 2
                                        16               In other words, Defendants prevailed on 91% of the causes of action as to
                                        17   Connor Zion, and all causes of action as to Kimberly Zion, individually. Defendants
                                        18   also prevailed on causation of death issues and on punitive damages.
                                        19               Plaintiff now seeks $1,313,644.02 in attorney’s fees, or an amount equal to a
                                        20   contingency fee of 365%.
                                        21               My Retention and Qualifications as an Expert Consultant in this Case.
                                        22               3.    The purpose of this Declaration is to offer my expert opinion on the issue
                                        23   of the reasonable amount of attorney’s fees, if any, that should be awarded to
                                        24   plaintiff(s) and/or its counsel pursuant to the motion in this case. I am not offering any
                                        25   conclusions or opinions on the merits of this case.
                                        26
                                             2
                                        27      While Plaintiff claims she “largely prevailed” on the parties’ motions in limine, this
                                             is not quite correct. Out of twelve total motions, it appears that Plaintiff won three,
                                        28   Defendants one, and the rest were partially won and lost by both parties. Therefore,
                                             Plaintiff was only slightly more than 50% successful.
                                                                                        27
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 33 of 62 Page ID
                                                                           #:6961


                                         1               4.   I have been asked, based upon the above referenced information and
                                         2   review, as well as my experience and expertise summarized below, to render opinions
                                         3   as to (A) the reasonable number of hours spent by Plaintiff’s counsel in the partially
                                         4   successful prosecution of this matter, (B) the reasonable attorney fee rates for
                                         5   attorneys of the same or similar skill as Plaintiff’s counsel who represent plaintiffs in
                                         6   cases of this type in the relevant geographical market (the County of Orange), and (C)
                                         7   the final amount of attorney’s fees that I believe are reasonable under the
                                         8   circumstances in this case after applying the law to the facts and exercising my
                                         9   judgment in light of my experience and expertise. I have not been asked to render an
                                        10   opinion on the non-attorney-fee costs sought by Plaintiff or the merits of this case and,
                                        11   accordingly, I offer no such opinions herein.
                                        12               5.   Attached as Exhibit A is a copy of my most recent professional
WOODRUFF, SPRADLIN




                                        13   biographical summary, last updated in late 2018. Exhibit A is incorporated by
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   reference as though set forth in full. I am certified by the National Association of
                                        15   Legal Fee Analysis as an expert in the auditing and determination of reasonableness of
                                        16   attorney fees sought in legal disputes. This is not true as to any of the attorneys
                                        17   submitting support for Plaintiff’s position in this motion.
                                        18               6.   As stated in Exhibit A, I have been a member of the California State Bar
                                        19   since 1975, which was also the year I graduated from U.C.L.A. School of Law. I have
                                        20   served as a Deputy District Attorney or civil trial lawyer ever since. I have tried
                                        21   approximately 125-150 jury trials in state and federal courts, both civil and criminal,
                                        22   in California, and have been lead counsel in about 150 appellate matters across the
                                        23   United States. I have been an instructor in law school (Remedies, Legal Research and
                                        24   Writing, and Trial Advocacy), as well as in the Jack Daniels Trial Advocacy School. I
                                        25   have given seminars, including seminars in the determination of reasonableness of
                                        26   attorney fees, before the Federation of Defense and Corporate Counsel, California
                                        27   State Bar, Santa Monica Bar Association, L.A. West Inns of Court, Los Angeles
                                        28   County Bar Association, Orange County Bar Association, the Association of Southern
                                                                                          28
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 34 of 62 Page ID
                                                                           #:6962


                                         1   California Defense Counsel, and the Association of Defense Counsel of Northern
                                         2   California and Nevada. Both before and after I joined my current firm, I represented
                                         3   defendants (and on rare occasion, plaintiffs) in both tort and contract matters in federal
                                         4   and state courts. I have served as both a consultant and an expert witness regarding
                                         5   review of the reasonableness and propriety of attorney fee billings and requests on
                                         6   behalf of both plaintiffs and defendants to civil rights cases, as well in other contexts
                                         7   for insurance carriers (i.e., monitoring and consulting on billings to insurers by
                                         8   independent [aka “Cumis”] counsel). I also represented an insurance carrier (Industrial
                                         9   Indemnity, aka Westchester Specialty) in both state and federal court in the infamous
                                        10   litigation concerning the widespread insurance fraud of the “Alliance,” in which
                                        11   members of a large conspiratorial group of attorneys and paralegals were eventually
                                        12   disbarred, suspended, and/or imprisoned for fraudulent billing practices. In connection
WOODRUFF, SPRADLIN




                                        13   therewith, I was twice asked by both sides in state bar reinstatement proceedings to
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   testify at the same hearing, each stating they were confident in my impartiality and
                                        15   integrity. The cases in which I have testified as an expert witness were in both state
                                        16   and federal courts, and dealt with such diverse areas of law as torts, contracts,
                                        17   employment law, minor’s rights in education and imprisonment matters, and civil
                                        18   rights law in which, as here, a partially or completely successful plaintiff sought an
                                        19   award of attorney’s fees. I have been a member of American Board of Trial Advocates
                                        20   and was designated a “Superlawyer” in Southern California on multiple occasions. I
                                        21   have been listed in the international edition of the American Registry as a top lawyer
                                        22   in the California region. Martindale Hubbell rates me as AV (“A” denotes a finding of
                                        23   “very high” legal ability and “V” means ethically sound) and AVVO rates me as
                                        24   10/10. I am a member of the Federation of Defense and Corporate Counsel. My entire
                                        25   career has been spent practicing litigation and trial law, primarily in California and,
                                        26   since 1979, I have always (except on two isolated occasions) billed an hourly rate,
                                        27   keeping contemporaneous time records.
                                        28   ///
                                                                                        29
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 35 of 62 Page ID
                                                                           #:6963


                                         1               The Generally Accepted Method of Evaluating Attorney Fee Award Requests.
                                         2               7.   In reviewing an attorney’s billings, one should always remember the
                                         3   principle which I have dubbed “The Golden Rule of Billing”; i.e., “Bill unto Others as
                                         4   You Would Have them Bill unto You.” In other words, a general test to apply to any
                                         5   single given billing entry is “How would I feel if my attorney billed me that way?” In
                                         6   that regard, attorney fees, in the end, are creatures of contract; as such, the client and
                                         7   the attorney may agree to any billing criteria they wish, so long as it is ethical, legal,
                                         8   and the client is fully informed before agreeing to the methodology. This becomes
                                         9   relevant to my opinions in this case.
                                        10               8.   While one should apply the above “Golden Rule” to any single billing
                                        11   entry, the overall method of evaluating the bills is set forth as a matter of law, and is
                                        12   called the “Lodestar Method.” Plaintiff, in her motion, acknowledges this, but does
WOODRUFF, SPRADLIN




                                        13   not fully explicate that method, leaving out the critical requirement that the market for
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   fee rates to be used is the local market where the case in venued, and that out-of-area
                                        15   rates are only used if a plaintiff proves he tried and could not find competent counsel
                                        16   in the locale. Given the nature of the sophistication of the Orange County Bar, that
                                        17   could not be done and has not even been tried. Nor does Plaintiff take into account the
                                        18   mandatory criterion of firm size since this invariably impacts fee rate.
                                        19               9.   One first evaluates and determines the reasonable hourly rate(s) to be
                                        20   charged by each billing entity, as measured by the specific market rate (not a self-
                                        21   interested anecdotal rate) for similar attorneys in the same or similar geographical area
                                        22   as the locus of the case handling cases of similar nature and complexity, also taking
                                        23   into account the experience, expertise, firm size, and reputation of each individual
                                        24   billing entity in that specific field of litigation. 3 Hensley v. Eckerhart, 461 U.S. 424,
                                        25
                                        26   3
                                                 Plaintiff also claims that an attorney should be judged for rate setting purposes
                                             based on his or her awards received. (Motion, 16:19) This is partially true, but
                                        27   ultimately misleading. Certainly, there are awards which are sincerely earned and
                                             deserving, and those should be factored into the “reputation” of the attorney. But
                                        28   others must be “taken with a grain of proverbial salt,” since, like certain awards in the
                                             entertainment industry, they are often awarded to each other by attorneys, defense and
                                                                                       30
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 36 of 62 Page ID
                                                                           #:6964


                                         1   430, fn. 3 (1983); Welch v. Metropolitan Life Insurance Company, 480 F.3d 942, 946
                                         2   (9th Cir. 2007); PLCM Group, Inc. v. Drexler, 22 Cal. 4th 1084, 1095 (2000); Bihun
                                         3   v. AT&T Information Systems, Inc., 13 Cal. App. 4th 976, 997 (1993), disapproved on
                                         4   other grounds, Lakin v. Watkins Associated Industries, 6 Cal. 4th 644, 657 (1993).
                                         5   Using these criteria, I have determined the reasonable market fee rate for each billing
                                         6   attorney on the case. On the other hand, in determining these rates, Plaintiff’s
                                         7   supporters have erred in their attempts to establish such a market rate in several ways,
                                         8   including, but not limited to, the following ways.
                                         9               a. The market rate is presumed to be the specific jurisdiction of the court of
                                        10                  venue. (See authority in preceding paragraph, supra) In 2015, the 9th
                                        11                  Circuit, in an unpublished opinion, decided Shirrod v. Director OWCP,
                                        12                  in which error was found by a court that used a market other than the
WOODRUFF, SPRADLIN




                                        13                  place the case was venued. To overcome this presumption, a fee
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14                  applicant must show that he or she made a reasonable effort to find
                                        15                  competent counsel within the jurisdiction, but could not. In the
                                        16                  sophisticated Bar of metropolitan Orange County, this would be
                                        17                  impossible to show, and Plaintiff, appropriately, did not even try.4
                                        18                  Nevertheless, her expert witnesses all consistently tried to use fee rates
                                        19                  and awards from all over California to establish the market rate herein,
                                        20                  particularly the areas of San Francisco and Los Angeles, which are
                                        21                  notoriously (and as will be later demonstrated) 12% or more higher than
                                        22                  the Orange County market.
                                        23               b. Mr. Witt’s “Tables” are illustrative. Table I includes 113 different
                                        24                  attorneys (some are listed more than once), plus a number of non-
                                        25                  attorneys (paralegals, law clerks, and even non-professional student
                                        26
                                             plaintiffs, in a self-congratulatory, nepotistic bolstering of each other’s reputation for
                                        27   marketing purposes. Still other awards can be simply purchased.
                                             4
                                        28      Plaintiff did state that she tried to find other attorneys, but those attorneys were
                                             located in Los Angeles County, not Orange County.
                                                                                         31
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 37 of 62 Page ID
                                                                           #:6965


                                         1                  clerical help). Although this seems like a thorough study, his footnotes
                                         2                  show that he had referenced those attorneys and non-attorneys from only
                                         3                  37 different awards of fees (some of the cases involved awards to 14 or
                                         4                  15 different billers) over the last 12 years. This is hardly a representative
                                         5                  sampling. Nor is there any indication (a) whether the venue was in
                                         6                  Orange County, San Francisco, etc., (b) the degree of success achieved in
                                         7                  the case, or (3) the complexity of the case.
                                         8                        Table 2 does not even purport to concern civil rights cases, but is
                                         9                  instead directed to commercial law cases, presumably to support Ms.
                                        10                  Sobel’s theories on charging the market. It cites awards to 43 different
                                        11                  named attorneys, 143 “unnamed” attorneys, nine non-attorneys, and 3
                                        12                  “multiple associates.” The results are spread over an 11-year period and
WOODRUFF, SPRADLIN




                                        13                  only 16 cases (9 of which are over 10 years old).
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14                        In summary, these Tables are utterly worthless in determining the
                                        15                  Orange County market for civil rights attorneys in 2018, which is the
                                        16                  only question here.
                                        17               c. Plaintiff’s other experts’ opinions are similarly flawed. Ms. Sobel also
                                        18                  selected Los Angeles cases and not Orange County cases, and her
                                        19                  opinions were based solely on anecdotal evidence. (See, e.g., 416, 3:20)
                                        20                  But Ms. Sobel went further. She did not really support the legally
                                        21                  required use of cases of the same type, let alone in the same
                                        22                  jurisdiction. Indeed, she admitted to the Court that her analysis included
                                        23                  consideration that civil rights attorneys ask for and receive 20%± less
                                        24                  than commercial attorneys, and urges use of commercial rates herein, but
                                        25                  gives no disciplined reason for that departure from mandatory law. This
                                        26                  is completely improper. 5
                                        27
                                        28   5
                                                Indeed, Ms. Sobal’s methodology is telling. She would first increase the market rate
                                             for civil rights attorneys by 12%± by using Los Angeles/San Francisco rates, and then
                                                                                       32
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 38 of 62 Page ID
                                                                           #:6966


                                         1                        “[R]ates sought by attorneys engaged in public
                                         2                        interest litigation and civil rights attorneys are
                                         3                        at least ten to twenty percent lower, and in
                                         4                        some instances even more so, than the rates of
                                         5                        comparable attorneys in commercial firms [,
                                         6                        whereas the level of competency of] small
                                         7                        boutique civil rights and public interest law
                                         8                        forms is equal to and often greater.” (Sobel
                                         9                        Decl., ⁋7, 2:17-28)
                                        10               d. Another flaw in Plaintiff’s analysis is the criticism of use of broadly-
                                        11                  based surveys, because they include hourly rate charges.6 Well, that is
                                        12                  exactly what this Court is trying to determine -- an hourly rate in the
WOODRUFF, SPRADLIN




                                        13                  market. Moreover, these surveys are more reliable for several reasons.
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14                  First, they are more broadly-based, surveying many more attorneys and
                                        15                  firms in the relevant jurisdiction, and they can sort out rates by
                                        16                  geographical market, type of case, firm, size, and level of attorney
                                        17                  experience, none of which is done by Plaintiff’s anecdotal methodology.
                                        18                  In determining the market, it is proper to use all attorney’s fees in the
                                        19                  market, including defense rates in civil rights cases, is specifically
                                        20                  permitted by the courts; they simply are neither a starting point not
                                        21                  binding. Coles v. City of Oakland, 2007 WL 39304 (January 4, 2007);
                                        22                  Treveno v. Gates, 99 F.3d 911 (9th Cir. 1996) The same is true for
                                        23
                                             another 20%± by using commercial market rates, thereby improperly and artificially
                                        24   increasing the market rate herein by a cool 34% (1 X 1.2 X 1.12 = 1.34). Taking
                                             Plaintiff’s request down 34% to account for this, one obtains an adjusted request, this
                                        25   time for civil rights rates in Orange County, of $867,005.04, before consideration of
                                             reductions I suggest infra.
                                        26   6
                                                 Ms. Sobel also complains that these surveys do not use the “lodestar” method,
                                        27   either. But that makes no sense at all. The “lodestar method” is for determining overall
                                             fees, not the market rate used in that calculation; i.e., reasonable market rate X
                                        28   reasonable number of hours. There is no “lodestar method” for determining the rate
                                             factor alone.
                                                                                         33
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 39 of 62 Page ID
                                                                           #:6967


                                         1                  contingency fee rates. (See infra)
                                         2               e. Indeed, the Ninth Circuit has specifically decried the folly of eschewing
                                         3                  use of defense rates altogether and, instead, using anecdotal, self-serving,
                                         4                  mutual back-scratching of plaintiffs’ counsel 7 in determining attorney fee
                                         5                  rates in lodestar situations:
                                         6                        “‘Private attorneys’ include both plaintiff and
                                         7                        defense civil rights attorneys. In the absence of
                                         8                        evidence of the actual fee charged by both
                                         9                        defense and plaintiffs’ lawyers, it would be
                                        10                        difficult to police against artificially inflated
                                        11                        fees supported by only one segment of the bar’s
                                        12                        affidavits in connection with one another’s fee
WOODRUFF, SPRADLIN




                                        13                        petitions.” Puckett v. Yamhill County, 145 F.3d
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14                        1340, ⁋11 (9th Cir. 1998); see also, Davis v.
                                        15                        City & County of San Francisco, 976 F.2d
                                        16                        1536, 1547 (9th Cir. 1992).
                                        17                        Similarly, it is proper to consider the level of a normal contingency
                                        18                  fee, although it is no more a starting point nor ultimately controlling than
                                        19                  defense fee rates. The argument for not considering contingency fee rates
                                        20                  is that plaintiff’s attorneys sometimes lose, and therefore, the attorneys
                                        21                  collect nothing. As a result, to encourage taking civil rights cases, one
                                        22                  should allow much higher fees when the plaintiff does win than normal
                                        23                  contingency levels, so as to compensate for losses. This argument is
                                        24                  flawed.
                                        25                        But contingency fees are already skewed higher than a reasonable
                                        26
                                        27   7
                                                The actual “normal” rates the applicant attorney charges are largely irrelevant, as
                                        28   unsupported, arbitrary, and self-serving. Carson v. Billings Police Department, 470
                                             F.3d 889 (9th Cir. 2006).
                                                                                       34
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 40 of 62 Page ID
                                                                           #:6968


                                         1                  fee for the particular case, just because of the chances of loss. As one of
                                         2                  plaintiffs’ expert witnesses in this case admits:
                                         3                        “Fees of this [contingency] measure are
                                         4                        necessary because of the investment in costs,
                                         5                        the long delays, and the total or partial lack of
                                         6                        success     in    many        cases.”   (DeSimone
                                         7                        Declaration, 304, ⁋18, 9:19-22)
                                         8               f. Finally, plaintiffs’ experts and I agree that fee rates must reflect the
                                         9                  market in the year(s) during which the litigation took place, in this case
                                        10                  2016-2018, depending on the firm involved. We also agree that some
                                        11                  adjustment is thus necessary when the market is determined for a
                                        12                  different year, so as to approximate the market in the relevant year(s).
WOODRUFF, SPRADLIN




                                        13                  However, this is where Plaintiff’s experts and I diverge.
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14                        First, Ms. Sobel erroneously states that fee rates always increase
                                        15                  with time. Not true. Mr. Litt says that a steady rate of increase of 3% per
                                        16                  annum is appropriate. Again, not true.
                                        17                        It is common knowledge that great swings in prices of everything
                                        18                  occur in the economy over time. Therefore, one cannot apply a single,
                                        19                  steady inflation factor over a long period of years as Mr. Litt does for fee
                                        20                  awards as old as 11-12 years. The built-in error factor is unacceptable.
                                        21                  Secondly, fees do not necessarily increase every year. Indeed, as relevant
                                        22                  to the calculations Mr. Litt tries to make in this case for the periods
                                        23                  including 2006-2018, the fact is that small firm fees and income actually
                                        24                  declined 4.2% in 2011 and 8.0% in 2012. (Law.com, Survey of Law Firm
                                        25                  Economics) Therefore, the better method of adjusting fee market rates
                                        26                  from different years is to use the unbiased Department of Labor’s CPI
                                        27                  calculator, which already allows for year-by-year changes up or down. In
                                        28                  this calculator, one simply inputs the rate level for one year, designates a
                                                                                           35
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 41 of 62 Page ID
                                                                           #:6969


                                         1                     different year, pushes a button, and obtains the relevant adjusted rate for
                                         2                     the latter year. That is the method I used herein.
                                         3               10.   Next, the reasonable number of hours spent litigating the action are
                                         4   calculated. This involves application of industry standards and ethical parameters in
                                         5   billing practices, with which I am extremely familiar, having complied with them for
                                         6   41 years. This absolutely requires a line-by-line examination of every billing entry,
                                         7   else one cannot tell if that or any other entry is reasonable or duplicative, excessive,
                                         8   etc. Importantly, while I have performed this tedious task, no one filing a
                                         9   declaration in support of Plaintiff’s motion has done this, or gives any reason for
                                        10   failing to do so.
                                        11               This initial part of the evaluation also entails evaluation of (a) the reasonable
                                        12   necessity of the tasks performed, and (b) the reasonableness of the amount of time
WOODRUFF, SPRADLIN




                                        13   spent on each such task, thereby (c) determining the reasonable number of hours for
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   which billing is appropriate. Your declarant has now done that required detailed,
                                        15   expert review.
                                        16               11.   When these two basic tasks have been completed, the next step is to
                                        17   multiply the calculated reasonable hours for each billing entity by his or her
                                        18   appropriately determined hourly rate, thereby reaching a total reasonable fee for that
                                        19   biller’s time. This computation results in what is popularly referred to as the initial
                                        20   “lodestar” amount.
                                        21               12.   Finally, for the sake of completeness, there are times when the lodestar
                                        22   amount must be adjusted up (for particularly difficult cases or where plaintiff’s
                                        23   counsel was particularly effective) or down (when plaintiff’s counsel only partially
                                        24   won, and also partially lost). In this case, Plaintiff appropriately does not seek an
                                        25   enhancement. After all, there is a mandatory presumption placed upon the federal
                                        26   courts by the Supreme Court to give great deference to the lodestar and assume it
                                        27   properly evaluated the worth of plaintiffs’ attorneys’ services. One exception to this
                                        28   rule is when a reduction is mandatory under certain limited circumstances; i.e., when
                                                                                             36
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 42 of 62 Page ID
                                                                           #:6970


                                         1   the court determines that plaintiff has only partly succeeded and defendant has also
                                         2   partly prevailed. See Hensley v. Eckhardt, 461 U.S. 424 (1983)) Plaintiff agrees that
                                         3   “quality of outcome” must be considered in this way. (Motion, 16:23.)
                                         4               This does not mean, as Plaintiff properly observes, that fees are reduced for
                                         5   every whipstitch, motion, or issue on which Plaintiff was unsuccessful. Some
                                         6   variation is allowed due to the vagaries of the system. However, when entire plaintiffs
                                         7   lose (as here with Ms. Kimberly Zion, as an individual), where issues or claims
                                         8   critical to recovery are lost (such as here, where defendant prevailed on all state
                                         9   issues, two of three 4th/14th Amendment claims, all “Monell” issues, all “Bane Act”
                                        10   state civil rights issues, and all death related issues), and where recovery of wholesale
                                        11   types of important damages are lost (like punitive damages here), the courts must look
                                        12   at the overall result. In this case, as illustrated at ⁋2, 2:14-16 of this Declaration,
WOODRUFF, SPRADLIN




                                        13   Plaintiff must pay a price for overall lack of success, and indeed, Defendants’
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   comparative success.
                                        15                              The Appropriate Fee Rates to Use in this Case.
                                        16               13.      There are seven attorneys and one paralegal/law clerk seeking fees
                                        17   herein. They are as follows:
                                        18                     a. Jerry L. Steering was Plaintiff’s first counsel of record. He has decades
                                        19                        of experience as a trial attorney and civil rights attorney, and generally
                                        20                        competent attorney, with a fine overall reputation. Indeed, 23 of 27
                                        21                        paragraphs in his Declaration are devoted to exposition of his
                                        22                        qualifications in this field of law. He avers that his normal fee rate in
                                        23                        civil rights cases is $500.00, which sounds about right. However, he has
                                        24                        properly discounted his rate herein to $350.00, for the reasons set forth
                                        25                        above. I find no reason to quarrel with that self-reduced fee rate. He is
                                        26                        seeking $118,755.00 in fees for 339.3 hours of work.
                                        27                     b. Brian Dunn was an excellent 16-year attorney when this litigation
                                        28                        began. He also preceded Mr. Stormer’s firm, albeit briefly, as Plaintiff’s
                                                                                               37
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 43 of 62 Page ID
                                                                           #:6971


                                         1                       counsel of record herein. He seeks only $5,250.00 in fees in this motion.
                                         2                       However, he requests an unreasonably high fee rate of $750.00.
                                         3                     c. Daniel Stormer is a well-known civil rights attorney of 36 years’
                                         4                       experience when he became counsel herein. He seeks (including
                                         5                       anticipated fees for prosecution of this motion) $454,077.50 8in fees,
                                         6                       calculated at $1,150.00 per hour. This fee rate, as will be shown, is
                                         7                       exorbitant and unreasonably higher than the relevant market, even for
                                         8                       experienced trial counsel.
                                         9                     d. Cindy Pánuco was an 8½ year attorney when her firm became of record
                                        10                       herein. Her record is one of a competent attorney with experience typical
                                        11                       of an 8½ year trial attorney. She seeks a higher than market fee rate of
                                        12                       $575.00/hour and a total of $367,616.75 9 in fees.
WOODRUFF, SPRADLIN




                                        13                     e. Finally, Brian Olney was not even a four-year attorney when his firm
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14                       took on this case. His experience and competence seems to be at least
                                        15                       average for one of his time before the Bar. He seeks, however, a fee rate
                                        16                       of $475.00/hour, which is not justified. The total fees he seeks are
                                        17                       $235,950.00. 10
                                        18               14.     There were three other people who worked on this case. Mr. Sliverthorn
                                        19   was with Mr. Steering’s firm, and is not an attorney. He bills at $125.00/hour, but we
                                        20   know absolutely nothing on him, his experience, his training, or his competency. This
                                        21   is a gross failure of Plaintiff to carry her burden in this motion, and the fees he seeks
                                        22   herein, however minimal, should be denied entirely. Then, there is an attorney billed
                                        23   as “Greg.” This is only his first name, and, without even a last name, it is impossible
                                        24   to support any fee rate for him. We cannot even determine if he is an attorney. The
                                        25
                                        26   8
                                                This number varies slightly from plaintiff’s brief, but is gained from itemized
                                        27   review of the bills.
                                             9
                                                See footnote one.
                                        28   10
                                                See footnote one.
                                                                                    38
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 44 of 62 Page ID
                                                                           #:6972


                                         1   fees he seeks should be denied entirely. Finally, there is an attorney named “Brenton”
                                         2   who became an attorney in mid-2016. Therefore, the time he worked on the case was
                                         3   when he was a first-year attorney in Mr. Steering’s office. No reason is offered for
                                         4   billing him at $200.00 per hour, the same level as “Greg.”
                                         5               Reasonable Attorney Fee Rates in this Case, including Baseline Information
                                         6                                          and Assumptions
                                         7               15.   The next issue is the question of “What is the reasonable rate of
                                         8   compensation for each biller?” What must be shown is (1) the market rate in (2) the
                                         9   relevant geographical area for attorneys of (3) similar quality/experience in (4) similar
                                        10   cases (4) in firms of comparable size. This rate is not supposed to be shown by
                                        11   reference to what any given attorney charges or is awarded, or what is standard or
                                        12   reasonable for other types of cases than the one at issue. See, e.g., Carson v. Billings
WOODRUFF, SPRADLIN




                                        13   Police Department, 470 F.3d 889 (9th Cir. 2006). Anecdotal information about what
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   specific attorneys charge or have been awarded is also improper to use for this
                                        15   purpose, since the relevant standard is the overall market rate in the applicable
                                        16   geographical area (not necessarily where the case is venued, but also considering the
                                        17   location of the parties, attorneys, relevant properties, and where the events occurred)
                                        18   for similar work by similar attorneys in similar sized law firms. This standard lends
                                        19   itself to jurisdiction wide studies. Indeed, in 2009, the federal court imposed a 27.3%
                                        20   across the board reduction, in addition to any other reductions, as a penalty for failing
                                        21   to establish the market rate fees and only submitting self-serving opinions and
                                        22   anecdotal information. Mendez v. County of San Bernardino, 540 F.3d 1109 (9th Cir.
                                        23   2009), overruled on other grounds in Aguilar v. ASARCO LLC, 773 F.3d 1050 (9th
                                        24   Cir. 2014).
                                        25               16.   In my opinion, the best method of determining fee rates in a case such as
                                        26   this is to look to (1) surveys by independent organizations, (2) rates for similar
                                        27   markets, and (3) the geographically adjusted Laffey Matrix. It is true that none of
                                        28   these are controlling, but all are instructive and relevant benchmarks. Together, they
                                                                                           39
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 45 of 62 Page ID
                                                                           #:6973


                                         1   provide an unbiased picture of the actual market rates to be applied. In addition, to
                                         2   make adjustments to calculated rates from one year to another, the Bureau of Labor
                                         3   Statistics’ consumer price index calculator (hereinafter referred to as the “Calculator”)
                                         4   is as reliable a method as exists, especially when one uses its cost of legal services
                                         5   component, which it has kept since about 1988. For example, it will tell the court what
                                         6   the fee rate of “X” in 2012 would have likely been in 2014. Its use for this purpose has
                                         7   been specifically sanctioned. Theme Promotions, Inc. v. News America Marketing
                                         8   FSI, Inc., 731 F.Supp.2d 937 (N.D. Cal. 2010).
                                         9               17.   The geographical area I have used to calculate rates is Orange County, in
                                        10   which jurisdiction the case was filed and tried, where all parties and one of two
                                        11   counsel reside, and where all relevant underlying events occurred. I also took into
                                        12   account differences in fee rates from the studies I used based on attorney experience
WOODRUFF, SPRADLIN




                                        13   and seniority, firm size, and type of litigation.
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14               18.   Given various surveys and data, I have identified five unbiased
                                        15   benchmarks for this Court to use in this motion. I rate the sources for each Benchmark
                                        16   as to accuracy in the same order in which the Benchmarks are presented; i.e., the first
                                        17   listed in most reliable, and so on. While no one benchmark is conclusive, each should
                                        18   be applied in conjunction with the others to reach an average fee rate in this market for
                                        19   the Court to apply.
                                        20               In some cases, the rates obtained are not for 2018 or not for Orange County (but
                                        21   for Los Angeles County). In such instances, I reduce the Los Angeles rate by 12%, as
                                        22   the first Benchmark lists both jurisdictions, allowing me to compare the two. I also
                                        23   will use the Department of Labor’s Bureau of Labor Statistics CPI index calculator to
                                        24   adjust the fee rates to 2018 rates.
                                        25               19.   I do not have any disagreement with the rates requested by Mr.
                                        26   Steering ($350.00), so he is not included in the rate study below.
                                        27   ///
                                        28   ///
                                                                                            40
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 46 of 62 Page ID
                                                                           #:6974


                                         1                     Benchmark One
                                         2               20.   Each year, Armanino Group, Inc., which is wholly independent of any
                                         3   attorney group, publishes a survey of attorney’s fees in Southern California. The
                                         4   survey is for Southern California, and reports out data for Los Angeles and Orange
                                         5   Counties. Firm size is also considered, as is lawyer experience and seniority. Civil
                                         6   Rights is not singled out as a subject area, but General Liability Litigation is, so I have
                                         7   used the General Liability subject area. As to experience, associates are rated
                                         8   separately for experience and specialty, but partners are not. Therefore, within their
                                         9   specialties, I have accorded Mr. Stormer the 75th percentile rate for partners and the
                                        10   25th percentile rate to Ms. Pánuco. In order to show the difference between insurance
                                        11   defense and market rates found for general liability litigation, given the unwarranted
                                        12   criticism of the use of such industry-wide studies, I will determine those for
WOODRUFF, SPRADLIN




                                        13   comparison purposes only. To illustrate the differences between Orange County rates
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   and Los Angeles rates, I will report on those as well.
                                        15               The rates are for December 2016, reported in 2017, and need adjustment to
                                        16   2018 rates, which I have done. On line research shows that Plaintiff’s counsels’ firm
                                        17   in this case fits into the firm size for firms of 11-20 attorneys or less. Therefore, I have
                                        18   referenced in the study the data for equity partners and associates in Orange County
                                        19   for firms of 11-20 attorneys 2017 study. I further broke down the fee rates into the
                                        20   commercial/real estate litigation category, which is also separately listed. The results
                                        21   of my work is as follows:
                                        22   Name              Firm     Locale Specialty Experience 2017              2017       2018
                                        23                     Size                                 Los               Orange     Orange
                                                                                                    Angeles           County     County
                                        24                                                          Rates             Rates      Rates
                                        25   Mr.               $650.00 $575.00 $655.00 ---          $626.67           $551.47    $574.95
                                             Stormer
                                        26   Ms.        $475.00 $430.00 $475.00               ---          $460.00 $404.80 $422.04
                                        27   Pánuco/Mr.
                                             Dunn
                                        28   Mr. Olney $352.00 $314.00 $362.00                $358.00      $346.50 $304.92 $317.90
                                                                                         41
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 47 of 62 Page ID
                                                                           #:6975


                                         1               Using the same methods, insurance defense rates were 39.8% lower than
                                         2   general litigation, and Los Angeles rates were an average of 12% higher than Orange
                                         3   County. 11
                                         4               This is the Court’s First Benchmark in this matter.
                                         5                     Benchmark Two
                                         6               21.   Annually, a detailed survey is published by Wolters Kluwer,
                                         7   www.wkelmsolutions.com, called the Real Rate Report Snapshot. I used the 2016
                                         8   report, which received and published 2015 data. It surveys data from 5900+ firms,
                                         9   over 146,000 attorneys, spread over about two dozen specialties and 300+
                                        10   metropolitan areas. Wolters Kluwers is a well-known independent study organization.
                                        11   The study breaks down the geographic market rates for attorneys by specialty and
                                        12   locale. The data from which these computations are drawn is found at pages 96-108. It
WOODRUFF, SPRADLIN




                                        13   does not separate our Orange County, but does focus on Los Angeles County.
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   Therefore, I corrected for year and locale, as set forth above. I used General Liability
                                        15   litigation as the specialty area, since, again, civil rights was not broken out separately
                                        16   therefrom. Finally, since Mr. Witt and Ms. Sobel insisted on counting awards to
                                        17   mega-firms and commercial litigation fee rates, I broke out those sized firms and that
                                        18   area of law to show the difference in market.
                                        19   ///
                                        20   ///
                                        21   ///
                                        22   ///
                                        23
                                        24   11
                                                 In 2017, the National Law Journal reported out its nationwide survey of 2016 fee
                                        25   rates for partners and associates in 956 law firms across the country. The results
                                             showed that Los Angeles partners (with 45 firms reporting) charged an average of
                                        26   $531.12 per hour (only two firms had any partner charging over $1,000.00 per hour),
                                             and associates charged $383.68 in the 55 firms that reported. In Orange County, 14
                                        27   firms reported partner rates and 18 reported associate rates. These average rates were
                                             $463.39 and $338.19 per hour, respectively. Simple mathematical calculations show
                                        28   that, once again, Orange County rates are 87.3% of Los Angeles rates for partners and
                                             88.1% for associates, for an average of 87.7%.
                                                                                       42
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 48 of 62 Page ID
                                                                           #:6976


                                         1   Billing            2015 Los     2015 Los     2015 Los    2015 Los   2015        2018
                                         2   Unit               Angeles      Angeles      Angeles     Angeles    Orange      Orange
                                                                Attorney     Attorney     Attorney    Attorney   County      County
                                         3                      Fee Rates,   Fee Rates,   Fee         Fee        Attorney    Attorney
                                         4                      General      Experience   Rates,      Rates      Fee         Fee
                                                                Liability    Level        Firm Size              Rates       Rates
                                         5                      Litigation
                                         6   Mr.                $416.35      $386.59      $244.63     $349.19    $307.29     $327.02
                                             Stormer
                                         7   Ms.        $416.35              $334.35      $244.63     $331.78    $291.96     $310.71
                                         8   Pánuco/Mr.
                                             Dunn
                                         9   Mr. Olney $262.68               $270.94      $187.35     $240.32    $211.48     $225.06
                                        10
                                        11               Comparable rates for firms over 500 attorneys in size, using the same
                                        12   methodology, were 61% higher. Again, using comparable methodology, commercial
                                             litigation fee rates were 19% higher.
WOODRUFF, SPRADLIN




                                        13
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14               This is the Court’s Second Benchmark.
                                        15                     Benchmark Three
                                        16               22.   Years ago, the federal courts attempted to find some rigorous way to
                                        17   determine attorney fee rates in cases where the prevailing plaintiff was entitled to fees.
                                        18   The so-called “Laffey Matrix” resulted and was geared to the Washington D.C. area.
                                        19   Laffey v. Northwest Airlines, 572 F.Supp. 354 (DDC 1983). Later, the Matrix was
                                        20   adjusted to be applied in other specific geographical areas, including Los Angeles,
                                        21   specifically. This Matrix is designed to account for changes in geographical area and
                                        22   years that the fees were billed. Its use has been approved in federal courts, so long as
                                        23   it is used as a tool, as here, and not a presumptive determination. Save Our
                                        24   Cumberland Mountains v. Hodel, 857 F.2d 1516, 1525 (D.C. Cir. 1988). Use of this
                                        25   Matrix in California courts was approved in both Syers Properties III, Inc. v. Rankin,
                                        26   226 Cal. App. 4th 691 (2014), and Nemecek & Cole v. Horn, 208 Cal. App. 4th 641,
                                        27   651-652 (2012). In the 2007 version of the Matrix, the 2006 hourly rates for Orange
                                        28   County were given, sub-categorized by experience level. The chart below shows the

                                                                                          43
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 49 of 62 Page ID
                                                                           #:6977


                                         1   2007 Laffey Matrix for Orange County (showing 2006 rates), then adjusted to 2018
                                         2   rates using the Calculator.
                                         3   Billing Unit      Years          of 2006 Rates for        Orange County Rates
                                         4                     Experience        Orange County         Adjusted to 2018
                                             Mr. Stormer       20 or more        $434.00               $541.34
                                         5   Mr. Dunn          11-19             $383.00               $477.73
                                         6   Ms. Pánuco        8-10              $311.00               $387.92
                                             Mr. Olney         4-7               $250.48               $312.43
                                         7               This is the Court’s Third Benchmark.
                                         8                     Benchmark Four
                                         9               23.   In 2014, a survey from the National Law Journal Reporter showed
                                        10   average partner rates in Los Angeles County to be $665.00/hour in 2014. Again, there
                                        11   was no comparable data for associates. I have adjusted these rates to 2018 Orange
                                        12   County rates for the two partner attorneys.
WOODRUFF, SPRADLIN




                                        13
                     ATTORNEYS AT LAW




                                             Billing Unit        2016 Los Angeles 2018 Los Angeles              2018     Orange
                        COSTA MESA
    & SMART




                                        14                       Rate             Rate                          County Rate
                                             Mr. Stormer         $665.00          $701.39                       $617.22
                                        15
                                             Ms.      Pánuco/Mr. $665.00          $701.39                       $617.22
                                        16   Dunn
                                             Mr. Olney           No data                -----                          -----
                                        17
                                        18
                                        19               This is the Fourth Benchmark for the Court.
                                        20                     Benchmark Five
                                        21               24.   In Lehr v. City of Sacramento, Case No. 2:07-CV-01565 MCE (GGH)
                                        22   (E.D. Cal. March 22, 2013),12 the court did a study of attorney fee rates for top level
                                        23   civil rights attorneys in Sacramento County, and found the blended rate to be $400.00
                                        24   per hour. Similarly, in 2016, the court in Mountjoy v. Bank of America, 245 Cal. App.
                                        25   4th 266 (2016), found the market rate for civil rights cases in Sacramento county was
                                        26   $450.00/hour and $350.00 per hour for partners and associates, respectively.
                                        27
                                             12
                                        28     This case is cited not as persuasive or mandatory case authority, but simply for its
                                             non-legal findings as to the market for attorney’s fees.
                                                                                         44
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 50 of 62 Page ID
                                                                           #:6978


                                         1   Normalized to 2018 rates, the Lehr rates become $431.02. The Mountjoy rates would
                                         2   become $484.90 and $377.14, respectively, for partners and associates. Marrying up
                                         3   the two cases gives market rates of $457.96 for partners and $404.08 for associates.
                                         4   My own experience, as well as the studies mentioned heretofore indicate an essential
                                         5   equality between the market fee rates in Sacramento and Orange Counties.
                                         6               This is the court’s Fifth, and last, Benchmark.
                                         7                        Recommended Rates
                                         8               25.      From averaging the applicable five benchmarks above, one obtains the
                                         9   following fee rate estimates for counsel, rounded to the nearest dollar, which I
                                        10   recommend as the reasonable market rates to use in this case:
                                        11
                                        12                     Benchmark   Benchmark   Benchmark    Benchmark   Benchmark   Average   Recommended
                                                               1           2           3            4           5                     Rate
WOODRUFF, SPRADLIN




                                        13   Mr.               -----       -----       -----        -----       -----       -----     $350.00
                     ATTORNEYS AT LAW




                                             Steering
                        COSTA MESA
    & SMART




                                        14   Mr.               $574.95     $327.02     $544.34      $617.22     $457.96     $504.30   $500.00
                                             Stormer
                                        15   Ms.               $422.04     $310.71     $382.92      $617.22     $457.96     $438.17   $450.00
                                             Pánuco
                                             Mr. Dunn          $422.04     $310.71     $477.73      617.22      $457.96     $457.13   $450.00
                                        16   Mr. Olney         $317.90     $225.06     $312.43      -----       $404.08     $314.87   $325.00
                                        17
                                        18               It is interesting to note that these computations place Mr. Stormer exactly where
                                        19   the other highly experienced trial counsel in the case places his own “normal” fee for
                                        20   civil rights cases; i.e., $500.00/hour.
                                        21                                      The Reasonableness of the Hours Billed.
                                        22               26.      There are several areas in which I can, and do, render opinions in this
                                        23   case. I will review them generally at this point, and will detail those opinions later as
                                        24   to each offending biller, individually. In reviewing the bills in this case, I recommend
                                        25   reduction of various categories of billing, either proportionately or totally, for reasons
                                        26   that will be stated later. There were few problems with the form of the bills, but those
                                        27   problems did exist. For example, block billing was liberally used. There were also
                                        28   miscellaneous instances where there was a duplication of billing, an attorney charging

                                                                                                   45
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 51 of 62 Page ID
                                                                           #:6979


                                         1   for clerical work, etc. Those areas will also be isolated and discussed below.
                                         2               27.   Block Billing. Block billing is generally and consistently discouraged,
                                         3   since it interferes with the client’s ability (and ultimately the court’s ability) to
                                         4   determine how much time each task took, and whether it was reasonable.
                                         5               The California State Bar has taken a hard position on such a technique. In its
                                         6   publication, “Analysis of Potential Bill Padding and other Billing Issues” (March 25,
                                         7   2016), at page 9, the Bar defined block billing as the improper practice of lumping
                                         8   several tasks together in one billing entry, thereby obfuscating the time spent on any
                                         9   one task (e.g., “review client’s email, retrieve file, call with DR re same, and
                                        10   prepare/send reply.” 13 The State Bar opined that this practice may well violate ethical
                                        11   duties under Business & Professions Code section 6148(b), since it tends to cause
                                        12   “camouflaging [of] noncompensatory tasks” and make it impossible for a client or
WOODRUFF, SPRADLIN




                                        13   court to evaluate the reasonableness of amount of time spent on any given item of
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   work. Accordingly, the Bar stated that the practice “should be viewed with suspicion.”
                                        15   In conclusion, the Bar reiterated it opinion, first stated in 2003 in its publication
                                        16   “Detecting Attorney Bill Padding,” that a 10%-30% across the board reduction in time
                                        17   which has been block billed is appropriate. The Ninth Circuit apparently agrees, since,
                                        18   for similar reasons, it validated a 20% across the board reduction in block billed fees.
                                        19   Welch v. Metropolitan Life Insurance Company, 480 F.3d 942, 945 (9th Cir. 2007).
                                        20               In this case, I recommend a 15% across the board reduction of block billed
                                        21   items, as follows.
                                        22   ///
                                        23   ///
                                        24   ///
                                        25   ///
                                        26
                                             13
                                        27      Probably 25% of the billing entries in this case are like this. Others are worse,
                                             where, for example, 12 or more different tasks are lumped into one entry. This does
                                        28   not count proper entries where counsel placed the precise time spent on each task in
                                             parentheses next to the individual item.
                                                                                      46
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 52 of 62 Page ID
                                                                           #:6980


                                         1   Biller                    Hours        Block % of Total               Amount Deducted
                                         2                             Billed                                      @ 15%
                                             Steering                  32.7                 9.6%                   4.9
                                         3   Stormer                   ---                  ---                    ---
                                         4   Dunn                      ---                  ---                    ---
                                             Pánuco                    168.2                22%                    25.2
                                         5   Olney                     87.3                 14                     13.1
                                         6         28.         Overstaffing. There were two specific instances of overstaffing; i.e., the
                                         7   mediation and the trial. In the mediation, three attorneys attended for Plaintiff.
                                         8   Certainly, it is understood that in a major case the primary counsel should attend and,
                                         9   if appropriate, the attorney other than he who is most familiar with the facts of the
                                        10   case. In this case, it was acceptable for Mr. Stormer to be accompanied by either Ms.
                                        11   Pánuco or Mr. Olney, but not both. There is no reason offered or understandable for
                                        12   the third attorney. Therefore, I would deduct Mr. Olney’s 8.1 hours billed for this
                                             event.
WOODRUFF, SPRADLIN




                                        13
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14               At trial, Mr. Stormer was, by far, the most active counsel for Plaintiff and
                                        15   carried the load for the overwhelming majority of the time. Ms. Pánuco spent 55
                                        16   minutes delivering the opening statement, and Mr. Olney spent 3-5 on the two
                                        17   witnesses he examined. Mr. Stormer did all the rest, billing 112.2 hours for the trial.
                                        18   However, inexplicably, not only did both Mr. Olney and Ms. Pánuco attend the entire
                                        19   trial, usually doing nothing but spectating, but they spent more time than Mr. Stormer
                                        20   doing it! Ms. Pánuco billed 148.35 hours at trial (32% more time than Mr. Stormer),
                                        21   and Mr. Olney spent 122.1 hours in trial (9% more time than Mr. Stormer). This is
                                        22   inexcusable padding. I recommend allowing a total of 112.2 hours for the
                                        23   combined time of Ms. Pánuco and Ms. Olney; i.e., reduce Ms. Pánuco’s time
                                        24   billed by 92.25 hours, and Mr. Olney’s by 66.0 hours.
                                        25               29.   Time Spent Correcting Plaintiff’s Counsel’s Own Negligence. As
                                        26   stated earlier, Mr. Steering is a fine attorney, usually, but no one is perfect. In this
                                        27   case, he committed two egregiously negligent acts. First, according to the billing
                                        28   records, he failed to timely file plaintiffs’ Appellant’s Opening Brief. Then, he

                                                                                            47
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 53 of 62 Page ID
                                                                           #:6981


                                         1   charged for three hours of his time spent fixing his own error.
                                         2               Secondly, and more significantly, he failed to conduct necessary discovery,
                                         3   failed to designate expert witnesses, and failed to depose Defendants’ expert
                                         4   witnesses. This led to a replacement of his firm as counsel of record, ultimately with
                                         5   Mr. Stormer’s. In another act of hubris, Plaintiff’s counsel seeks to blame defense
                                         6   counsel for this error and charge the defendants 83.7 hours of work correcting it once
                                         7   the case arrived at the Stormer firm.
                                         8               There is no doubt that Plaintiff was victimized by this negligence, but it was not
                                         9   Defendants’ doing – it was the doing of Plaintiff’s own counsel, who legally acts for
                                        10   Plaintiff, herself. If the damage for this remains where it belongs, on Plaintiff’s
                                        11   shoulders, then she has a remedy against the perpetrator; however, if it is improperly
                                        12   shifted to Defendants, they have no recourse. This Court is not and should not be in
WOODRUFF, SPRADLIN




                                        13   the business of substitution of victimization, especially not from the guilty to the
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   innocent. Instead, this Court is and should be in the business of dispensing justice,
                                        15   which in this instance requires the cost of correcting Plaintiff’s counsel’s errors where
                                        16   it belongs -- on Plaintiff and her counsel
                                        17               I recommend reducing the fee request by 3 hours of Mr. Steering’s time, 66
                                        18   hours of Mr. Olney’s time, 2 hours of Mr. Stormer’s time, 26.3 hours of Ms.
                                        19   Pánuco’s time, and 65.2 hours of Mr. Olney’s time.
                                        20               30.   Excessive Time. Plaintiffs lost the entire issue of causation of death at
                                        21   trial. Mr. Olney billed approximately 32.9 hours preparing for Dr. Hiserodt’s
                                        22   deposition (this does not count working with the witness before his deposition was
                                        23   scheduled), which took only two+ hours to take.14 That is excessive to the extreme. I
                                        24   believe seven hours of deposition preparation time is more than sufficient, so I
                                        25
                                        26   14
                                                There is also the question of the deduction of the entire of the time to prepare and
                                        27   examine this witness, before and during trial. This is because of the general rule that
                                             one only collects attorney’s fees to the extent one was the prevailing party. However,
                                        28   plaintiffs lost this critical issue. This issue will be treated separately in the discussion
                                             of a “Hensley” deduction, or a fractional/negative multiplier, infra.
                                                                                           48
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 54 of 62 Page ID
                                                                           #:6982


                                         1   recommend deduction of 25.9 of the preparation hours from Mr. Olney.
                                         2               31.      Miscellaneous Deductions.
                                         3                     a. Mr. Stormer. Mr. Stormer occasionally billed for performing clerical
                                         4                        tasks. That is improper, since it should be performed by clerical staff,
                                         5                        which is part of his overhead supposedly included within his hourly rates
                                         6                        to clients. As two examples: On May 25, 2018, he downloaded a file,
                                         7                        obtained a form, and updated a file, spending 2.9 hours. On May 29, he
                                         8                        performed the clerical tasks of “setting up calls” he later participated in
                                         9                        and prepared for (another 2.9 hours). I recommend a 5.8-hour
                                        10                        deduction from his time.
                                        11                     b. Ms. Pánuco. Ms. Pánuco also billed for secretarial or other clerical tasks.
                                        12                        There was also evidence of double billing and billing for outrageous
WOODRUFF, SPRADLIN




                                        13                        matters. She billed for “transcribing tapes” (3.7 hours), filing (.35 hours),
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14                        and “scheduling” (0.3 hours) in August and September of 2018. In
                                        15                        October, she billed for sending things to her secretary (0.3 hours). In
                                        16                        November, she billed 0.8 hours for gathering and preparing exhibits and
                                        17                        “overseeing” filing. In December, she again oversaw filing (1.6 hours),
                                        18                        and checked on the status of subpoenas with non-staff on three occasions
                                        19                        totaling (7.5 hours). She also billed for her travel time to and from court
                                        20                        twice on January 8 (3.9 hours each time). Unbelievably, she actually
                                        21                        billed 0.5 hours for conferring with herself on October 5. On January 7,
                                        22                        2019, she billed 2.0 hours for preparing filings. She billed 3.18 hours
                                        23                        during trial for making sure the audio visual worked, which is a
                                        24                        paralegal’s or vendor’s job. Post-trial, she billed for time spent marketing
                                        25                        her own firm when she spoke to reporters and wrote her blog following
                                        26                        trial (3.0 hours). In total, I recommend deducting 27.1 hours from her
                                        27                        time.
                                        28                     c. Mr. Olney. Mr. Olney billed for several inappropriate matters. In a
                                                                                                49
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 55 of 62 Page ID
                                                                           #:6983


                                         1                     questionable activity, Mr. Olney billed for writing and editing his own
                                         2                     expert’s report on October 17 and 19 (4.0 hours). He billed 4.2 hours for
                                         3                     preparing video files, a vendor’s or paralegal’s job. He also bills for 1.4
                                         4                     hours spent promoting himself and his firm to reporters from CBS
                                         5                     following trial. In summary, I recommend deducting 9.6 hours from
                                         6                     his time.
                                         7               33.   The following chart summarizes my opinions regarding reasonableness
                                         8   of the hours billed for which compensation is sought herein.
                                         9
                                        10   Billing Entity                Hours Billed15          Hours to Deduct    Net Hours
                                        11   Mr. Steering                  339.3                   7.9                331.4
                                        12   Mr. Dunn                      7.0                     -----              7.0
WOODRUFF, SPRADLIN




                                        13   Mr. Stormer                   364.85     +      30.0 7.8                 357.05
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14                                 estimated hours for
                                        15                                 this     motion     =
                                        16                                 394.85
                                        17   Ms. Pánuco                    773.93                  170.85             603.08
                                        18   Mr. Olney                     629.2                   162.0              467.2
                                        19                     The Issue of a Positive, Negative, or Fractional Multiplier
                                        20               34.   Finally, I will consider the multiplier, if any, to apply hereto. Plaintiff,
                                        21   wisely and correctly, does not ask for a positive enhancement multiplier. As for a
                                        22   negative multiplier, that is a misnomer, since a negative multiplier would result in an
                                        23   actual award of fees to the non-prevailing party. Instead, the more meaningful term
                                        24   would be “fractional multiplier.” There is ample reason to apply a fractional multiplier
                                        25   in this case.
                                        26   ///
                                        27
                                             15
                                        28      The number of hours for Mr. Stormer’s firm is taken from its actual billings,
                                             Exhibit C to the Motion, page 151.
                                                                                 50
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 56 of 62 Page ID
                                                                           #:6984


                                         1               Plaintiff is correct that a prevailing party shouldn’t be penalized for every minor
                                         2   loss in litigation. However, in this case, the overall outcome of the case cries out for
                                         3   such a fractional multiplier if any case ever could. Here, as in any other case, Plaintiff
                                         4   is the “prevailing” party, technically, or the motion could not be made at all.
                                         5   Therefore, the Court must necessarily look to the overall success of each side in the
                                         6   case. If it were even close, perhaps a negative multiplier would not be appropriate. But
                                         7   that is not the case.
                                         8               In this case, Defendants won 10 of the 11 causes of action against them by the
                                         9   decedent’s estate. This included victory on the 14th Amendment claims, state civil
                                        10   rights claims, claims concerning causing death without due process, and the “Monell”
                                        11   claims, as well as all three of the state tort claims. They won the issue brought up by
                                        12   Dr. Hiserodt and Plaintiff regarding cause of death. They won punitive damages
WOODRUFF, SPRADLIN




                                        13   issues.
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14               Therefore, they were actually the prevailing party, as a matter of law, as to
                                        15   Plaintiff in her individual capacity, and are liable to her for no attorney’s fees
                                        16   whatsoever. Plaintiff has not attempted to separate out the fees incurred for her
                                        17   unsuccessful prosecution of Defendants from those stemming from the Estate’s case.
                                        18   That, in and of itself, is fatal to any recovery herein.
                                        19               For all of these reasons, half the fees should be disallowed as improper due to
                                        20   the defense prevailing against Plaintiff in her individual capacity, whose claims were
                                        21   different from the claims in brought in her representative capacity, including having
                                        22   different elements and damages. At least half of what is left was a successful result for
                                        23   Defendants.
                                        24               Therefore, I recommend a 75% reduction in whatever is found to be
                                        25   otherwise reasonable attorney’s fees sought in this case.
                                        26   ///
                                        27   ///
                                        28   ///
                                                                                             51
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 57 of 62 Page ID
                                                                           #:6985


                                         1                                            Summary
                                         2               35.   Given the recommendations on billing rates and hours billed, the
                                         3   following chart reflects my ultimate opinions on the reasonable amount of
                                         4   attorneys/paralegal fees to award in this matter:
                                         5   Billing Entity        Recommended Net               Gross           Net Reasonable
                                         6                         Billing Rate Reasonable       Reasonable      Fees       after
                                                                                Hours            Fees            Fractional
                                         7                                      Billed                           Multiplier
                                         8   Mr. Steering          $350.00      331.4            $115,990.00     $28,997.50
                                             Mr. Stormer           $500.00      357.05           $178,525.00     $44,631.25
                                         9   Mr. Dunn              $450.00      7.0              $3,150.00       $787.50
                                        10   Ms. Pánuco            $450.00      603.08           $271,386.00     $67,846.50
                                             Mr. Olney             $325.00      467.2            $151,840.00     $37,960.00
                                        11
                                        12   Total Net Fees                        1,765.73      $720,891.00     $180,222.75
                                             Recommended
WOODRUFF, SPRADLIN




                                        13
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14
                                                         I declare under penalty of perjury that the foregoing is true and correct.
                                        15
                                             Executed this 4th day of March 2019, in Costa Mesa, California.
                                        16
                                        17                                            /s/ Robert L. Kaufman________________
                                        18                                            ROBERT L. KAUFMAN
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
                                                                                         52
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 58 of 62 Page ID
                                                                           #:6986


                                         1                         DECLARATION OF JEANNE L. TOLLISON
                                         2               I, JEANNE L. TOLLISON, hereby declare:
                                         3               1.   I am an attorney, duly licensed to practice law before all the Courts of the
                                         4   State of California as well as before this Court. I am a director at Woodruff, Spradlin
                                         5   & Smart, A Professional Corporation, counsel of record for Defendants COUNTY OF
                                         6   ORANGE and MICHAEL HIGGINS.
                                         7               2.   Contrary to the statements contained in Ms. Pánuco’s declaration,
                                         8   throughout this litigation this office has made concerted efforts to cooperate with
                                         9   Plaintiff’s third attorneys of record Hadsell Stormer & Renick while at the same time
                                        10   mounting a competent defense for the County and Michael Higgins. For example,
                                        11   between July 9, 2018 and August 9, 2018, I (along with Daniel K. Spradlin, also a
                                        12   Director with Woodruff, Spradlin & Smart) met and conferred with Ms. Pánuco
WOODRUFF, SPRADLIN




                                        13   regarding her request to re-open discovery. As a result of these discussions, we agreed
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   that (1) both Defendants and Plaintiff have the right to depose any expert witness that
                                        15   the other party intends to call as a witness at the time of trial and (2) the County will
                                        16   produce the documents Mr. Cope reviewed and relied upon to form his opinion. I did
                                        17   not agree that Plaintiff may: (1) reopen discovery; (2) designate additional expert
                                        18   witnesses to call at trial; and (3) further depose Deputy Higgins. As I explained to
                                        19   Ms. Pánuco, during the meet-and-confer process, the discovery cut-off date passed
                                        20   more than three years ago and that Plaintiff’s new counsel could not reopen discovery
                                        21   merely because they possess different strategies and tactics than her original counsel,
                                        22   Mr. Steering. I also refused to stipulate to allow Plaintiff to designate yet a third
                                        23   medical expert (having already identified Dr. Joseph Cohen and Dr. Howard Oliver in
                                        24   her expert disclosures as witnesses regarding Zion’s cause of death).
                                        25               3.   After this Court allowed Plaintiff to designate a new medical expert
                                        26   regarding cause of death issues, I worked diligently in cooperating with Plaintiff’s
                                        27   counsel in producing the remaining brain tissue, setting the date and time for
                                        28   inspecting the brain tissue, and extending the time for Dr. Hiserodt to provide his
                                                                                            53
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 59 of 62 Page ID
                                                                           #:6987


                                         1   report regarding that inspection.
                                         2                    a. My first notice that Plaintiff’s new medical expert needed to review brain
                                         3                       tissue slides in the County’s possession came on Friday, September 21,
                                         4                       2018, at approximately 6:44 p.m.
                                         5                    b. Upon returning to the office on the next working day -- Monday,
                                         6                       September 24, 2018 – I contacted my client about locating the slides.
                                         7                    c. Plaintiff’s counsel then emailed a request for production on September
                                         8                       26, 2018, to which Defendants objected on September 28, 2018.
                                         9                    d. On October 2, 2018, in the morning, I advised Ms. Pánuco that the
                                        10                       County had located the tissue samples and was in the process of
                                        11                       preparing the slides and that they would be available for inspection on
                                        12                       October 10, 2018.
WOODRUFF, SPRADLIN




                                        13                    e. The parties entered into a joint stipulation regarding production and
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14                       inspection of the brain tissue, with Magistrate Judge John Early signing
                                        15                       the agreed upon order on October 2, 2018.
                                        16                    f. The inspection occurred on October 10, 2018. I advised Plaintiff’s
                                        17                       counsel and her expert that I would have the coroner cut some of the
                                        18                       sample brain tissue and make it available to Dr. Hiserodt the next day.
                                        19                       This was actually done.
                                        20                    g. Then, in an effort to ameliorate any negative impact to Plaintiff due to
                                        21                       this one-day delay, I also informed Plaintiff’s counsel, Mr. Olney, that
                                        22                       Defendants would stipulate to allowing Dr. Hiserodt additional time to
                                        23                       complete his report. Another joint stipulation was submitted and Plaintiff
                                        24                       was allowed additional time for Dr. Hiserodt to complete his report.
                                        25               4.      Following these events – and following the second, limited session of
                                        26   Michael Higgins’s deposition, Plaintiff’s counsel brought a motion for evidentiary
                                        27   sanctions. Because this motion contained many misrepresentations, and because
                                        28   Defendants had in good faith cooperated in the discovery requests, this office
                                                                                              54
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 60 of 62 Page ID
                                                                           #:6988


                                         1   vigorously opposed this motion. Following the filing of supporting papers by both
                                         2   sides, and the conducting of an evidentiary hearing, this Court stated that, it did not
                                         3   believe the circumstances warranted an evidentiary sanction. Copies of pages 182 and
                                         4   183 from the January 8, 2019 Reporter’s Transcript are attached as Exhibit B. Also,
                                         5   this Court denied Plaintiff’s motion for evidentiary sanctions regarding Higgins’s
                                         6   deposition. (See Plaintiff’s Exhibit 6, Dkt. 305-1, p. 57 of 235.)
                                         7               5.    This case was always presented by Plaintiff’s counsel as one seeking
                                         8   damages for Zion’s death. For example, in her opening statement Ms. Pánuco stated
                                         9   that Plaintiff would be asking the jury “to hold the defendant, Michael Higgins,
                                        10   responsible for killing Connor Zion and for a verdict on behalf of the plaintiff against
                                        11   the deputy who killed Connor” and also asked the jury to compensate Plaintiff for the
                                        12   loss of Connor Zion. Copy of page 35 from the January 9, 2019 Reporter’s Transcript
WOODRUFF, SPRADLIN




                                        13   is attached as Exhibit C.
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14               I declare under penalty of perjury under the laws of the United States of
                                        15   America that the foregoing is true and correct.
                                        16               Executed this 4th day of March 2019, in Costa Mesa, California.
                                        17
                                        18                                              /s/ Jeanne L. Tollison____________________
                                                                                        JEANNE L. TOLLISON
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
                                                                                           55
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 61 of 62 Page ID
                                                                           #:6989


                                         1                                        PROOF OF SERVICE
                                         2                       STATE OF CALIFORNIA, COUNTY OF ORANGE
                                         3        I am over the age of 18 and not a party to the within action; I am employed by
                                             WOODRUFF, SPRADLIN & SMART in the County of Orange at 555 Anton
                                         4   Boulevard, Suite 1200, Costa Mesa, CA 92626-7670.
                                         5       On March 4, 2019, I served the foregoing document(s) described as
                                             DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR
                                         6   ATTORNEYS’ FEES AND NON-TAXABLE COSTS; MEMORANDUM OF
                                             POINTS AND AUTHORITIES; DECLARATIONS OF ROBERT L.
                                         7   KAUFMAN AND JEANNE L. TOLLISON
                                         8              by placing the true copies thereof enclosed in sealed envelopes addressed as
                                                         stated on the attached mailing list;
                                         9
                                                        (BY MAIL) I placed said envelope(s) for collection and mailing, following
                                        10               ordinary business practices, at the business offices of WOODRUFF,
                                                         SPRADLIN & SMART, and addressed as shown on the attached service list,
                                        11               for deposit in the United States Postal Service. I am readily familiar with the
                                                         practice of WOODRUFF, SPRADLIN & SMART for collection and processing
                                        12               correspondence for mailing with the United States Postal Service, and said
                                                         envelope(s) will be deposited with the United States Postal Service on said date
WOODRUFF, SPRADLIN




                                        13               in the ordinary course of business.
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14              (BY ELECTRONIC SERVICE) by causing the foregoing document(s) to be
                                                         electronically filed using the Court’s Electronic Filing System which constitutes
                                        15               service of the filed document(s) on the individual(s) listed on the attached
                                                         mailing list.
                                        16
                                                        (BY OVERNIGHT DELIVERY) I placed said documents in envelope(s) for
                                        17               collection following ordinary business practices, at the business offices of
                                                         WOODRUFF, SPRADLIN & SMART, and addressed as shown on the attached
                                        18               service list, for collection and delivery to a courier authorized by
                                                         ________________________ to receive said documents, with delivery fees
                                        19               provided for. I am readily familiar with the practices of WOODRUFF,
                                                         SPRADLIN & SMART for collection and processing of documents for
                                        20               overnight delivery, and said envelope(s) will be deposited for receipt by
                                                         ________________________ on said date in the ordinary course of business.
                                        21
                                                        (BY FACSIMILE) I caused the above-referenced document to be transmitted
                                        22               to the interested parties via facsimile transmission to the fax number(s) as stated
                                                         on the attached service list.
                                        23
                                                        (Federal) I declare that I am employed in the office of a member of the bar of
                                        24                         this court at whose direction the service was made. I declare under
                                                                   penalty of perjury that the above is true and correct.
                                        25
                                                         Executed on March 4, 2019, at Costa Mesa, California.
                                        26
                                        27                                                             s/ Laura F. Perez
                                                                                                       LAURA F. PEREZ
                                        28
                                                                                             56
                                             1390614.1
                                         Case 8:14-cv-01134-JVS-JDE Document 307 Filed 03/04/19 Page 62 of 62 Page ID
                                                                           #:6990


                                         1                 KIMBERLY ZION v. COUNTY OF ORANGE, et al.
                                         2                  USDC, CENTRAL DISTRICT OF CALIFORNIA
                                                                 CASE NO: 8:14-cv-01134-JVS-RNB
                                         3
                                                              ASSIGNED TO JUDGE JAMES V. SELNA
                                         4               REFERRED TO MAGISTRATE JUDGE JOHN D. EARLY
                                         5                                 SERVICE LIST
                                         6
                                         7   Dan Stormer, Esq.                         Attorneys for Plaintiff
                                             Cindy Panuco                              KIMBERLY J. ZION, individually
                                         8   Brian Olney, Esq.                         and as successor in interest to
                                             HADSELL STORMER & RENICK LLP              CONNOR ZION
                                         9   128 North Fair Oaks Ave.
                                        10   Pasadena, CA 91103
                                             Telephone: (626) 585-9600
                                        11   Facsimile: (626) 577-7079
                                             Email: dstormer@hadsellstormer.com
                                        12          cpanuco@hadsellstormer.com
                                                    bolney@hadsellstormer.com
WOODRUFF, SPRADLIN




                                        13
                     ATTORNEYS AT LAW
                        COSTA MESA




                                             8/20/18
    & SMART




                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
                                                                                  57
                                             1390614.1
